Execution

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of June 30, 2006

among

WESTELL TECHNOLOGIES, INC.,

WESTELL, INC.,

TELTREND LLC,

and

CONFERENCE PLUS, INC.

as the Companies

WESTELL TECHNOLOGIES, INC.,

as the Company Representative

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

and

LASALLE BANK NATIONAL ASSOCIATION,

as the Administrative Agent

 

 


--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

                                                        Page

SECTION 1.

DEFINITIONS.

2

 

1.1

Definitions

2

 

1.2

Other Interpretive Provisions

22

SECTION 2.

COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND
LETTER OF CREDIT PROCEDURES.                                                    
                                               22

 

2.1

Commitments

22

 

2.1.1

Revolving Loan Commitment

23

 

2.1.2

L/C Commitment

23

 

2.2

Loan Procedures.

23

 

2.2.1

Various Types of Loans

23

 

2.2.2

Borrowing Procedures

23

 

2.2.3

Conversion and Continuation Procedures.

24

 

2.2.4

Reliance on Notices; Appointment of Company Representative

25

 

2.3

Letter of Credit Procedures.

25

 

2.3.1

L/C Applications

25

 

2.3.2

Participations in Letters of Credit

26

 

2.3.3

Reimbursement Obligations.

27

 

2.3.4

Funding by Lenders to Issuing Lender

27

 

2.4

Commitments Several

28

 

2.5

Certain Conditions

28

SECTION 3.

EVIDENCING OF LOANS.

28

 

3.1

Notes

28

 

3.2

Recordkeeping

29

SECTION 4.

INTEREST.

29

 

4.1

Interest Rates

29

 

4.2

Interest Payment Dates

29

 

4.3

Setting and Notice of LIBOR Rates

29

 

4.4

Computation of Interest

30

SECTION 5.

FEES.

30

 

5.1

Non-Use Fee

30

 

5.2

Letter of Credit Fees.

30

 

5.3

Administrative Agent’s Fees

31

SECTION 6.

REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT;
PREPAYMENTS.                                                                                    
                                                31

 

6.1

Reduction, Increases or Termination of the Revolving Commitment.

31

6.1.1         Voluntary Reduction, Increases or Termination of the Revolving
Commitment        31

 

6.1.2

All Reductions of the Revolving Commitment

31

 

 

i

 


--------------------------------------------------------------------------------



 

 

 

6.2

Prepayments.

31

 

6.2.1

Voluntary Prepayments

31

 

6.2.2

Mandatory Prepayments.

31

 

6.3

Manner of Prepayments.

32

 

6.3.1

All Prepayments

32

 

6.4

Repayments.

32

 

6.4.1

Revolving Loans

32

SECTION 7.

MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

32

 

7.1

Making of Payments

32

 

7.2

Application of Certain Payments

32

 

7.3

Due Date Extension

33

 

7.4

Setoff

33

 

7.5

Proration of Payments

33

 

7.6

Taxes.

33

SECTION 8.

INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

35

 

8.1

Increased Costs.

35

 

8.2

Basis for Determining Interest Rate Inadequate or Unfair

36

 

8.3

Changes in Law Rendering LIBOR Loans Unlawful

37

 

8.4

Funding Losses

37

 

8.5

Right of Lenders to Fund through Other Offices

38

 

8.6

Discretion of Lenders as to Manner of Funding

38

 

8.7

Mitigation of Circumstances; Replacement of Lenders.

38

 

8.8

Conclusiveness of Statements; Survival of Provisions

39

SECTION 9.

REPRESENTATIONS AND WARRANTIES.

39

 

9.1

Organization

39

 

9.2

Authorization; No Conflict

39

 

9.3

Validity and Binding Nature

39

 

9.4

Financial Condition

40

 

9.5

No Material Adverse Change

40

 

9.6

Litigation and Contingent Liabilities

40

 

9.7

Ownership of Properties; Liens

40

 

9.8

Equity Ownership; Subsidiaries

40

 

9.9

Pension Plans.

41

 

9.10

Investment Company Act

41

 

9.11

Public Utility Holding Company Act

42

 

9.12

Regulation U

42

 

9.13

Taxes

42

 

9.14

Solvency, etc.

42

 

9.15

Environmental Matters

42

 

9.16

Insurance

43

 

9.17

Real Property

43

 

9.18

Information

43

 

9.19

Intellectual Property

44

 

9.20

Burdensome Obligations

44

 

 

ii

 


--------------------------------------------------------------------------------



 

 

 

9.21

Labor Matters

44

 

9.22

No Default

44

SECTION 10.

AFFIRMATIVE COVENANTS.

44

 

10.1

Reports, Certificates and Other Information

44

 

10.1.1

Annual Report

44

 

10.1.2

Interim Reports

45

 

10.1.3

Compliance Certificates

45

 

10.1.4

Reports to the SEC and to Shareholders

46

 

10.1.5

Notice of Default, Litigation and ERISA Matters

46

 

10.1.6

Borrowing Base Certificates

47

 

10.1.7

Management Reports

47

 

10.1.8

Projections

47

 

10.1.9

Intentionally Omitted.

47

 

10.1.10

Other Information

47

 

10.2

Books, Records and Inspections

48

 

10.3

Maintenance of Property; Insurance.

48

 

10.4

Compliance with Laws; Payment of Taxes and Liabilities

49

 

10.5

Maintenance of Existence, etc.

50

 

10.6

Use of Proceeds

50

 

10.7

Employee Benefit Plans.

50

 

10.8

Environmental Matters

50

 

10.9

Further Assurances

51

 

10.10

Deposit Accounts

51

 

10.11

New Subsidiaries

52

 

10.12

SEC Filings

52

 

10.13

Post-Closing Covenants

52

SECTION 11.

NEGATIVE COVENANTS

53

 

11.1

Debt

53

 

11.2

Liens

54

 

11.3

Operating Leases

55

 

11.4

Restricted Payments

55

 

11.5

Mergers, Consolidations, Sales

55

 

11.6

Modification of Organizational Documents

57

 

11.7

Transactions with Affiliates

57

 

11.8

Unconditional Purchase Obligations

58

 

11.9

Inconsistent Agreements

58

 

11.10

Business Activities; Issuance of Equity

58

 

11.11

Investments

58

 

11.12

Restriction of Amendments to Certain Documents

59

 

11.13

Fiscal Year

59

 

11.14

Financial Covenants.

59

 

11.14.1

Fixed Charge Coverage Ratio

59

 

11.14.2

Minimum Tangible Net Worth

60

 

11.14.3

Total Debt to EBITDA Ratio

60

 

11.14.4

Capital Expenditures

60

 

 

iii

 


--------------------------------------------------------------------------------



 

 

 

11.15

Cancellation of Debt

60

 

11.16

Asset Dispositions

60

SECTION 12.

EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

60

 

12.1

Initial Credit Extension

61

 

12.1.1

List of Closing Documents

61

 

12.1.2

Authorization Documents

61

 

12.1.3

Consents, etc.

61

 

12.1.4

Perfection Certificate

61

 

12.1.5

Opinions of Counsel

61

 

12.1.6

Compliance Certificate

62

 

12.1.7

Insurance.

62

 

12.1.8

Payment of Fees

62

 

12.1.9

Search Results; Lien Terminations

62

 

12.1.10

Filings, Registrations and Recordings

62

 

12.1.11

Material Adverse Effect

62

 

12.1.12

Projections

62

 

12.1.13

Other

63

 

12.2

Conditions

63

 

12.2.1

Compliance with Warranties, No Default, etc.

63

 

12.2.2

Confirmatory Certificate

63

SECTION 13.

EVENTS OF DEFAULT AND THEIR EFFECT.

63

 

13.1

Events of Default

63

 

13.1.1

Non-Payment of the Loans, etc.

63

 

13.1.2

Non-Payment of Other Debt

64

 

13.1.3

Other Material Obligations

64

 

13.1.4

Bankruptcy, Insolvency, etc.

64

 

13.1.5

Non-Compliance with Loan Documents

64

 

13.1.6

Representations; Warranties

64

 

13.1.7

Pension Plans

65

 

13.1.8

Judgments

65

 

13.1.9

Invalidity of Collateral Documents, etc.

65

 

13.1.10

Intentionally Omitted.

65

 

13.1.11

Change of Control

65

 

13.2

Effect of Event of Default

65

SECTION 14.

THE AGENT.

66

 

14.1

Appointment and Authorization

66

 

14.2

Issuing Lender

66

 

14.3

Delegation of Duties

66

 

14.4

Exculpation of Administrative Agent

67

 

14.5

Reliance by Administrative Agent

67

 

14.6

Notice of Default

68

 

14.7

Credit Decision

68

 

14.8

Indemnification

68

 

14.9

Administrative Agent in Individual Capacity

69

 

 

iv

 


--------------------------------------------------------------------------------



 

 

 

14.10

Successor Administrative Agent

69

 

14.11

Collateral Matters

70

 

14.12

Administrative Agent May File Proofs of Claim

70

 

14.13

Other Agents; Arrangers and Managers

71

SECTION 15.

GENERAL.

71

 

15.1

Waiver; Amendments

71

 

15.2

Confirmations

72

 

15.3

Notices

72

 

15.4

Computations

72

 

15.5

Costs, Expenses and Taxes

73

 

15.6

Assignments; Participations.

73

 

15.6.1

Assignments.

73

 

15.6.2

Participations

74

 

15.7

Register

75

 

15.8

GOVERNING LAW

75

 

15.9

Confidentiality

75

 

15.10

Severability

76

 

15.11

Nature of Remedies

76

 

15.12

Entire Agreement

76

 

15.13

Counterparts

77

 

15.14

Successors and Assigns

77

 

15.15

Captions

77

 

15.16

Customer Identification - USA Patriot Act Notice

77

 

15.17

INDEMNIFICATION BY THE COMPANIES

77

 

15.18

Nonliability of Lenders

78

 

15.19

FORUM SELECTION AND CONSENT TO JURISDICTION

79

 

15.20

WAIVER OF JURY TRIAL

79

 

15.21

JOINT AND SEVERAL LIABILITY

80

 

15.22

Effect on Existing Credit Agreement; No Novation

81

 

15.23

Publicity

82

 

 

v

 


--------------------------------------------------------------------------------



 

 

ANNEXES

 

ANNEX A

Lenders and Pro Rata Shares

ANNEX B

Addresses for Notices

 

SCHEDULES

SCHEDULE 9.6

Litigation and Contingent Liabilities

SCHEDULE 9.8

Subsidiaries

SCHEDULE 9.16

Insurance

SCHEDULE 9.17

Real Property

SCHEDULE 9.21

Labor Matters

SCHEDULE 11.1

Existing Debt

SCHEDULE 11.2

Existing Liens

SCHEDULE 11.11

Investments

SCHEDULE 12.1.1

List of Closing Documents

 

EXHIBITS

 

EXHIBIT A

Form of Revolving Loan Note (Section 3.1)

EXHIBIT B

Form of Compliance Certificate (Section 10.1.3)

EXHIBIT C

Form of Borrowing Base Certificate (Section 1.1)

EXHIBIT D

Form of Assignment Agreement (Section 15.6.1)

EXHIBIT E

Form of Notice of Borrowing (Section 2.2.2)

EXHIBIT F

Form of Notice of Conversion/Continuation (Section 2.2.3)

EXHIBIT G

Form of Joinder Agreement (Section 10.11)

 

 

vi

 


--------------------------------------------------------------------------------



 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 30, 2006
(this “Agreement”), is entered into among WESTELL TECHNOLOGIES, INC., a Delaware
corporation (“Technologies”), WESTELL, INC., an Illinois corporation
(“Westell”), TELTREND, LLC., a Delaware limited liability company and successor
by merger to Teltrend, Inc. (“Teltrend”), CONFERENCE PLUS, INC., a Delaware
corporation (“CPI,” and, together with Technologies, Westell and Teltrend,
collectively, the “Companies” and each, individually, a “Company”), Westell
Technologies, Inc., as the representative for the Companies (the “Company
Representative”), the financial institutions that are or may from time to time
become parties hereto (together with their respective successors and assigns,
the “Lenders”) and LASALLE BANK NATIONAL ASSOCIATION (in its individual
capacity, “LaSalle”), as the initial “Issuing Lender” and as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), amends and
restates the Existing Credit Agreement (as defined below).

WHEREAS, the Administrative Agent, the Lenders and the Companies are party to
that certain Amended and Restated Loan and Security Agreement dated as of August
31, 2000 (as the same has been amended, restated, supplemented or otherwise
modified as of the date hereof, the “Existing Credit Agreement”), pursuant to
which the Lenders have made certain loans, advances and other financial
accommodations to the Companies and the Companies have granted to the
Administrative Agent, for the benefit of the Lenders and any other lenders who
from time to time may become party to the Existing Credit Agreement, a lien on
and a security interest in all of the Companies’ real, personal and intellectual
property to secure the Companies’ “Obligations” under the Existing Credit
Agreement (as defined therein) (collectively, the “Existing Obligations”);

WHEREAS, as of the date hereof, the Companies have “Revolving Loans” (as defined
in the Existing Credit Agreement) outstanding in an aggregate principal amount
of $0 (which amount does not include the Existing Letters of Credit (as defined
below) and, for avoidance of doubt, which amount does not reflect the
application of any repayment of such Revolving Loans or the borrowing of such
Revolving Loans which are made on the Closing Date) under a secured revolving
credit facility extended to the Companies by the Lenders under the Existing
Credit Agreement;

WHEREAS, as of the date hereof, the Companies have “Letters of Credit” (as
defined in the Existing Credit Agreement) outstanding in an aggregate principal
amount of $0 (the “Existing Letters of Credit”) under a secured revolving credit
facility extended to the Companies by the Lenders under the Existing Credit
Agreement;

WHEREAS the Companies have requested that the Administrative Agent and the
Lenders amend and restate the Existing Credit Agreement in its entirety to,
among other things, (i) modify the termination date and increase the amount of
the revolving credit facility (which includes letters of credit), (ii) modify
certain financial covenants, and (iii) otherwise amend and restate the Existing
Credit Agreement in its entirety, in each case, upon the terms and conditions
set forth herein; and

 

 


--------------------------------------------------------------------------------



 

 

WHEREAS, it is the intention of the Companies, the Lenders and the
Administrative Agent that the amendment and restatement of the Existing Credit
Agreement pursuant to this Agreement shall not effect a refinancing or novation
of the Existing Obligations which shall remain outstanding under this Agreement
(the “Restructured Obligations”), but rather a modification of the terms
governing repayment of such Restructured Obligations, which Restructured
Obligations shall remain outstanding as of the date hereof and shall remain
secured by the “Collateral” (as defined in the Existing Credit Agreement).

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

SECTION 1.

DEFINITIONS.

1.1          Definitions. When used herein the following terms shall have the
following meanings:

Account Debtor is defined in the Guaranty and Collateral Agreement.

Account or Accounts is defined in the UCC.

Acquired Debt means mortgage Indebtedness, purchase money indebtedness or Debt
with respect to Capital Leases of a Person existing at the time such Person
became a domestic Wholly-Owned Subsidiary of a Company or assumed by a Company
or a domestic Wholly-Owned Subsidiary of a Company pursuant to a Permitted
Acquisition (and not created or incurred in connection with or in anticipation
of such Permitted Acquisition).

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (ii) the acquisition of all of the
outstanding equity interests (including the acquisition or termination of any
rights, warrants or options to acquire the equity interests) of a Person, or
otherwise causing a Person to become a domestic Wholly-Owned Subsidiary of a
Company, or (iii) a merger or consolidation or any other combination with
another Person.

Administrative Agent means LaSalle in its capacity as administrative agent for
the Lenders hereunder and any successor thereto in such capacity.

Affected Loan – see Section 8.3.

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise

 


--------------------------------------------------------------------------------



 

herein, neither the Administrative Agent nor any Lender shall be deemed an
Affiliate of any Loan Party.

Agreement – see the Preamble.

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) Revolving Loans which are LIBOR Loans shall be the
percentage set forth under the column “Revolver LIBOR Margin,” (ii) Revolving
Loans which are Base Rate Loans shall be the percentage set forth under the
column “Revolver Base Rate Margin,” (iii) the Non-Use Fee Rate shall be the
percentage set forth under the column “Non-Use Fee Rate,” (iv) the Standby
Letters of Credit shall be the percentage set forth under the column “Standby
L/C Fees”, and (v) the Trade Letters of Credit shall be the percentage set forth
under the column “Trade L/C Fees”:

 

 

Level

 

Total Debt

to EBITDA Ratio

Revolver LIBOR

Margin

Revolver Base Rate

Margin

 

Non-Use

Fee Rate

 

Standby L/C Fees

 

Trade

L/C Fees

III

Greater than 2.00:1 but equal to or less than 2.50:1

2.00%

0.00%

0.375%

2.00%

1.00%

II

Greater than 1.50:1 but equal to or less than 2.00:1

1.75%

0.00%

0.250%

1.75%

0.875%

I

Equal to or less than 1.50:1

1.50%

0.00%

0.200%

1.50%

0.75%

 

The Revolver LIBOR Margin, the Revolver Base Rate Margin, the Non-Use Fee Rate,
the Standby L/C Fee and the Trade L/C Fee shall be adjusted, to the extent
applicable, on the fifth (5th) Business Day after the Companies provides or are
required to provide the annual and quarterly financial statements and other
information pursuant to Sections 10.1.1 or 10.1.2, as applicable, and the
related Compliance Certificate, pursuant to Section 10.1.3. Notwithstanding
anything contained in this paragraph to the contrary, (a) if the Companies fail
to deliver the financial statements and Compliance Certificate in accordance
with the provisions of Sections 10.1.1, 10.1.2 and 10.1.3, the Revolver LIBOR
Margin, the Revolver Base Rate Margin, the Non-Use Fee Rate, the Standby L/C Fee
and the Trade L/C Fee shall be based upon Level III above beginning on the date
such financial statements and Compliance Certificate were required to be
delivered until the fifth (5th) Business Day after such financial statements and
Compliance Certificate are actually delivered, whereupon the Applicable Margin
shall be determined by the then current Level; (b) no reduction to any
Applicable Margin shall become effective at any time when an Event of Default or
Unmatured Event of Default has occurred and is continuing; and (c) the initial
Applicable Margin on the Closing Date shall be based on Level I.

Asset Disposition means the sale, lease, assignment or other transfer for value
(each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of such Loan Party (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Loan Party) condemnation, confiscation, requisition, seizure or taking
thereof) other than (a) the Disposition of any asset which is to be replaced,
and is in fact replaced, within 180 days with another asset performing the same
or a similar function, (b) the sale or lease of inventory in the ordinary course
of business and (c) other Dispositions in any

 


--------------------------------------------------------------------------------



 

Fiscal Year the Net Proceeds of which do not in the aggregate exceed $5,000,000
(inclusive of any dispositions of product lines permitted pursuant to
Section 11.16(d)).

Assignee – see Section 15.6.1.

Assignment Agreement – see Section 15.6.1.

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses.

Bank Product Agreements means those certain cash management service agreements
entered into from time to time between any Loan Party and a Lender or its
Affiliates in connection with any of the Bank Products.

Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.

Bank Products means any service or facility extended to any Loan Party by any
Lender or its Affiliates including: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH transactions, (f) cash
management, including controlled disbursement, accounts or services, or (g)
Hedging Agreements.

Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Prime Rate.

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

Base Rate Margin means the Revolver Base Rate Margin.

Board of Directors means the board of directors of Technologies or any committee
thereof duly authorized to act on behalf of the board of directors.

Borrowing Base means an amount equal to the total of (a) 80% of the unpaid
amount (net of such reserves and allowances as the Administrative Agent deems
necessary in its reasonable discretion) of all Eligible Accounts plus (b) the
lesser of (i) 50% of the value of all Eligible Inventory valued at the lower of
cost or market in the aggregate and (ii) $7,500,000, in each case, net of such
reserves and allowances as the Administrative Agent deems necessary in its
reasonable discretion (which reserves may include a rent reserve based on
three-months rent with respect to each the following leased real properties:
(i) 750 North Commons Drive, Aurora, Illinois, (ii) 1051 Woodfield Road,
Schaumburg, Illinois, and (iii) 880 Enterprise Drive, Aurora,

 


--------------------------------------------------------------------------------



 

Illinois to the extent the Companies do not deliver the Collateral Access
Agreements with each landlord as required pursuant to Section 10.13).

Borrowing Base Certificate means a certificate substantially in the form of
Exhibit C.

Borrowing Base Reporting Period – see Section 10.1.6.

Borrowing Base Reporting Termination Date – see Section 10.1.6.

Borrowing Base Reporting Trigger – see Section 10.1.6.

BSA – see Section 10.4.

Business Day means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Companies and their respective Subsidiaries, including expenditures in
respect of Capital Leases, but excluding expenditures made in connection with
the replacement, substitution or restoration of assets to the extent financed
(a) from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored or (b) with awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a Trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

Cash Collateralize means to deliver cash collateral to the Administrative Agent,
to be held as cash collateral for outstanding Letters of Credit, pursuant to
documentation reasonably satisfactory to the Administrative Agent. Derivatives
of such term have corresponding meanings.

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal

 


--------------------------------------------------------------------------------



 

Funds transaction that is issued or sold by any Lender or its holding company
(or by a commercial banking institution that is a member of the Federal Reserve
System and has a combined capital and surplus and undivided profits of not less
than $500,000,000), (d) any repurchase agreement entered into with any Lender
(or commercial banking institution of the nature referred to in clause (c))
which (i) is secured by a fully perfected security interest in any obligation of
the type described in any of clauses (a) through (c) above and (ii) has a market
value at the time such repurchase agreement is entered into of not less than
100% of the repurchase obligation of such Lender (or other commercial banking
institution) thereunder and (e) money market accounts or mutual funds which
invest exclusively in assets satisfying the foregoing requirements, and (f)
other short term liquid investments approved in writing by the Administrative
Agent.

Change of Control means each occurrence of any of the following:

(a)          any “person” or “group” (within the meaning of Sections 13(d) and
14(d) of the Exchange Act), other than any Permitted Holder, becomes the
beneficial owner (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of 50% or more of the Capital Securities of the Company having the
right to vote for the election of members of the Board of Directors,

(b)          a majority of the members of the Board of Directors do not
constitute Continuing Directors,

(c)          (i) Technologies ceases to own and control, directly or indirectly,
90% of the shares of the Capital Securities of CPI, and (ii) Technologies ceases
to own and control, directly or indirectly, 100% of the shares of the Capital
Securities of each of the other Loan Parties, in each case, unless otherwise
permitted hereunder,

(d)          (i) Technologies consolidates with or merges with or into another
entity and is not the surviving entity or (ii) conveys, transfers or leases all
or substantially all of its property and assets to any Person; or

(e)          the Permitted Holders cease to hold legal title to the common stock
of Technologies entitling the Voting Trust to at least 40% of the voting power
of all shares of Capital Stock of Technologies entitled to vote.

Closing Date – see Section 12.1.

Code means the Internal Revenue Code of 1986, as amended from time to time.

Collateral as defined in the Guaranty and Collateral Agreement of even date
herewith executed by the Loan Parties.

Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which a mortgagee or lessor
of real property on which collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
any Loan Party, acknowledges the Liens of the Administrative Agent under the
Collateral Documents and waives any Liens held by such Person

 


--------------------------------------------------------------------------------



 

on such property, and, in the case of any such agreement with a mortgagee or
lessor, permits the Administrative Agent reasonable access to and use of such
real property following the occurrence and during the continuance of an Event of
Default to assemble, complete and sell any Collateral stored or otherwise
located thereon.

Collateral Documents means, collectively, the Guaranty and Collateral Agreement,
each Mortgage, each Collateral Access Agreement, the Perfection Certificate,
each control agreement and any other agreement or instrument pursuant to which
any Loan Party or any other Person grants or purports to grant collateral to the
Administrative Agent for the benefit of the Lenders or otherwise relates to such
collateral.

Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement. The initial
amount of each Lender’s commitment to make Loans is set forth on Annex A.

Company and Companies – see the Preamble.

Company Representative – see Section 2.2.4.

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

Consolidated Current Assets means, with respect to the Companies and their
respective Subsidiaries for any date, all amounts (other than cash and Cash
Equivalent) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Companies and their respective Subsidiaries at such date.

Consolidated Current Liabilities means, with respect to the Companies and their
respective Subsidiaries for any date, all amounts that would, in conformity with
GAAP, be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Companies and their respective
Subsidiaries at such date, but excluding (a) the current portion of any Funded
Debt of the Companies and their respective Subsidiaries and (b) without
duplication of clause (a) above, all debt consisting of Revolving Loans to the
extent otherwise included therein.

Consolidated Net Income means, with respect to the Companies and their
respective Subsidiaries for any period, the net income (or loss) of the
Companies and their respective Subsidiaries for such period, excluding any gains
from Asset Dispositions, any extraordinary gains and any gains from discontinued
operations.

Consolidated Working Capital means, for any date, the remainder of (a)
Consolidated Current Assets, minus (b) Consolidated Current Liabilities.

 

 


--------------------------------------------------------------------------------



 

 

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received; (d)
agrees to lease property or to purchase securities, property or services from
such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

Continuing Director means (a) any member of the Board of Directors who was a
director (or comparable manager) of Technologies on the Closing Date, and (b)
any individual who becomes a member of the Board of Directors after the Closing
Date if such individual was appointed, elected or nominated for election to the
Board of Directors by (1) a majority of the Continuing Directors or (2)  by the
Permitted Holders.

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Companies or any of their respective
Subsidiaries, are treated as a single employer under Section 414 of the Code or
Section 4001 of ERISA.

CPI – see the Preamble.

Debt of any Person means, without duplication, (a) all indebtedness of such
Person, (b) all borrowed money of such Person, whether or not evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business),
(e) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person; provided that
if such Person has not assumed or

 


--------------------------------------------------------------------------------



 

otherwise become liable for such indebtedness, such indebtedness shall be
measured at the fair market value of such property securing such indebtedness at
the time of determination, (f) all obligations, contingent or otherwise, with
respect to the face amount of all letters of credit (whether or not drawn),
bankers’ acceptances and similar obligations issued for the account of such
Person (including the Letters of Credit), (g) all Hedging Obligations of such
Person, (h) all Contingent Liabilities of such Person, (i) all Debt of any
partnership of which such Person is a general partner and (j) any Capital
Securities or other equity instrument, whether or not mandatorily redeemable,
that under GAAP is characterized as debt, whether pursuant to financial
accounting standards board issuance No. 150 or otherwise.

Dollar and the sign “$” mean lawful money of the United States of America.

EBITDA means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, Interest
Expense, income tax expense, depreciation and amortization for such period.

Eligible Account means an Account owing to any Company which meets each of the
following requirements:

(a)          it arises from the final, bona fide sale or lease of goods or the
rendering of services which have been fully performed by such Company; and if it
arises from the sale or lease of goods, (i) such goods comply with such Account
Debtor’s specifications (if any) and have been delivered to such Account Debtor
and (ii) such Loan Party has possession of, or if requested by the
Administrative Agent has delivered to the Administrative Agent, delivery
receipts evidencing such delivery;

(b)          it (i) is owned by such Company, (ii) is subject to a perfected,
first priority Lien in favor of the Administrative Agent and (iii) is not
subject to any other assignment, claim or Lien;

(c)          it (i) is a valid, legally enforceable and unconditional obligation
of the Account Debtor with respect thereto, (ii) is not subject to (x) the
fulfillment of any condition whatsoever, (y) any counterclaim, credit,
allowance, discount, rebate or adjustment by the Account Debtor with respect
thereto or (z) to any claim by such Account Debtor denying liability thereunder
in whole or in part and (iii) the Account Debtor has not refused to accept
and/or has not returned or offered to return any of the goods or services which
are the subject of such Account; provided that only such portion of any such
Account not satisfying the criteria in subclause (c)(ii) above will be deemed
ineligible pursuant to this clause (c);

(d)          there is no bankruptcy, insolvency or liquidation proceeding
pending by or against the Account Debtor with respect thereto;

(e)          the Account Debtor with respect thereto is a resident or citizen
of, and is located within, the United States and such Account is denominated in
Dollars, unless the sale of goods or services giving rise to such Account is on
letter of credit, banker’s acceptance or other credit support terms reasonably
satisfactory to the Administrative Agent;

 

 


--------------------------------------------------------------------------------



 

 

(f)           it is not (i) an Account arising from a “sale on approval,” “sale
or return,” “consignment” or “bill and hold” or subject to any other repurchase
or return agreement or (ii) subject to a reserve or contra-account established
by such Company for potential returns or refunds; provided that only such
portion of any such Account in the amount of such reserve or contra account
shall be deemed ineligible pursuant to this clause (f);

(g)          it is not an Account with respect to which possession and/or
control of the goods sold giving rise thereto is held, maintained or retained by
any Loan Party (or by any agent or custodian of any Loan Party) for the account
of or subject to further and/or future direction from the Account Debtor with
respect thereto;

 

(h)

it arises in the ordinary course of business of such Loan Party;

(i)           if the Account Debtor is the United States or any department,
agency or instrumentality thereof, such Loan Party has assigned its right to
payment of such Account to the Administrative Agent pursuant to the Assignment
of Claims Act of 1940, and evidence (reasonably satisfactory to the
Administrative Agent) of such assignment has been delivered to the
Administrative Agent;

(j)           if such Company maintains a credit limit for an Account Debtor,
the aggregate dollar amount of Accounts due from such Account Debtor, including
such Account, does not exceed such credit limit;

(k)          if the Account is evidenced by chattel paper or an instrument, the
originals of such chattel paper or instrument shall have been endorsed and/or
assigned and delivered to the Administrative Agent or, in the case of electronic
chattel paper, shall be in the control of the Administrative Agent, in each case
in a manner satisfactory to the Administrative Agent;

(l)           such Account is evidenced by an invoice delivered to the related
Account Debtor and is not more than (i) 60 days past the due date thereof or
(ii) 90 days past the original invoice date thereof, in each case according to
the original terms of sale;

(m)         it is not an Account with respect to an Account Debtor that is
located in any jurisdiction which has adopted a statute or other requirement
with respect to which any Person that obtains business from within such
jurisdiction must file a notice of business activities report or make any other
required filings in a timely manner in order to enforce its claims in such
jurisdiction’s courts unless (i) such notice of business activities report has
been duly and timely filed or such Company is exempt from filing such report and
has provided the Administrative Agent with reasonably satisfactory evidence of
such exemption or (ii) the failure to make such filings may be cured
retroactively by such Company for a nominal fee;

(n)          the Account Debtor with respect thereto is not (i) a Loan Party or
an Affiliate of a Loan Party or (ii) a director, officer, employee or agent of a
Loan Party or an Affiliate of a Loan Party;

 

 


--------------------------------------------------------------------------------



 

 

(o)          it is not owing by an Account Debtor with respect to which 25% or
more of the aggregate amount of outstanding Accounts owed at such time by such
Account Debtor is classified as ineligible under clause (l) of this definition;

(p)          if the aggregate amount of all Accounts owed by the Account Debtor
thereon exceeds 25% of the aggregate amount of all Accounts at such time, then
all Accounts owed by such Account Debtor in excess of such amount shall be
deemed ineligible;

(q)          it is not an Account (i) with respect to which any representation
or warranty contained in any Loan Document is untrue, (ii) which violates any of
the covenants contained in any Loan Document or the agreement or contract under
which it arises or (iii) which arises out of a contract or order which fails in
any material respect to comply with the requirements of applicable law; and

(r)           it is not an Account for which such Loan Party has received any
prepayment or a deposit in respect of such Account.

An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account. Further, with respect to any Account (and without duplication
of any reserves set by the Administrative Agent), if the Administrative Agent or
the Required Lenders at any time hereafter determine in its or their reasonable
credit judgment that the prospect of payment or performance by the Account
Debtor with respect thereto is materially impaired for any reason whatsoever,
such Account shall cease to be an Eligible Account after notice of such
determination is given to the Company Representative and applicable Company. The
foregoing notwithstanding, the Administrative Agent reserves the right to modify
the criteria for “Eligible Accounts” after the occurrence and during the
continuance of an Event of Default.

Eligible Inventory means Inventory of any Company which meets each of the
following requirements:

(a)          it (i) is owned by such Company, (ii) is subject to a perfected,
first priority Lien in favor of the Administrative Agent and (iii) is not
subject to any other assignment, claim or Lien;

(b)          it is salable and not slow-moving, obsolete or discontinued;
provided that any Inventory which has been held for 18 months or more shall be
deemed ineligible;

(c)          it is in the possession and control of such Company and it is
stored and held in facilities owned by such Company or, if such facilities are
not so owned, the Administrative Agent is in possession of a Collateral Access
Agreement with respect thereto;

(d)          it is not Inventory produced in violation of the Fair Labor
Standards Act and subject to the “hot goods” provisions contained in Title
29 U.S.C. §215;

 

 


--------------------------------------------------------------------------------



 

 

(e)          it is not subject to any agreement or license which would restrict
the Administrative Agent’s ability to sell or otherwise dispose of such
Inventory;

(f)           it is located in the United States or in any territory or
possession of the United States that has adopted Article 9 of the Uniform
Commercial Code;

(g)          it is not “in transit” to such Loan Party or held by such Loan
Party on consignment;

 

(h)

it is not “work-in-progress” Inventory;

 

 

(i)

it is not supply items, packaging or other, similar materials;

(j)           it is not identified to any purchase order or contract to the
extent progress or advance payments are received with respect to such Inventory;

(k)          it does not breach any of the representations, warranties or
covenants pertaining to Inventory set forth in the Loan Documents; and

 

(l)

it is Inventory recorded on such Company’s inventory system.

Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory. The foregoing notwithstanding, the Administrative Agent reserves the
right to modify the criteria for “Eligible Inventory” after the occurrence and
during the continuance of an Event of Default.

Enginuity means Enginuity Communications Corporation, an Illinois corporation.

Enginuity Asset Purchase Agreement means that certain Asset Purchase Agreement
dated as of July 1, 2004 pursuant to which Westell sold certain assets to
Enginuity in exchange for $200,000, as the same may be amended in accordance
with the terms hereof.  

Enginuity Guarantee means that certain Unconditional Guarantee to the United
States Small Business Administration dated as of July 1, 2004 entered into in
connection with Enginuity Asset Purchase Agreement and pursuant to which Westell
guaranteed the small business loan application of Enginuity up to a maximum
dollar limitation of $1,650,000 in principal plus interest and other amounts
owed on the note as the same may be amended in accordance with the terms hereof.

Enginuity Transaction Documents means, collectively, the Enginuity Asset
Purchase Agreement and the Enginuity Guarantee.

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or

 


--------------------------------------------------------------------------------



 

judicial orders, consent agreements, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental authority,
in each case relating to any matter arising out of or relating to public health
and safety, or pollution or protection of the environment or workplace,
including any of the foregoing relating to the presence, use, production,
generation, handling, transport, treatment, storage, disposal, distribution,
discharge, emission, release, threatened release, control or cleanup of any
Hazardous Substance.

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

Event of Default means any of the events described in Section 13.1.

Exchange Act means the Securities Exchange Act of 1934, as amended from time to
time.

Excluded Taxes means taxes based upon, or measured by, any Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which such
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.

Existing Credit Agreement – see the Preamble.

Existing Letters of Credit – see the Preamble.

Existing Obligations – see the Preamble.

Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent. The Administrative
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

Fiscal Year means the fiscal year of the Companies and their respective
Subsidiaries, which period shall be the 12-month period ending on March 31st of
each year. References to a Fiscal Year with a number corresponding to any
calendar year (e.g., “Fiscal Year 2006”) refer to the Fiscal Year ending on
March 31st of such year.

Fixed Charge Coverage Ratio means, for any Computation Period, the ratio of (a)
the total of (i) EBITDA for such period minus (ii) the sum of (A) income taxes
paid in cash by the

 


--------------------------------------------------------------------------------



 

Loan Parties for such period plus (B) all unfinanced Capital Expenditures for
such period plus (c) cash dividends issued by the Companies and their respective
Subsidiaries for such period plus (d) other cash distributions utilized to
repurchase stock of the Companies and their respective Subsidiaries for such
period to (b) the sum of (i) cash Interest Expense for such period plus (ii)
required payments of principal of Funded Debt (excluding the Revolving Loans if
no equivalent reduction in the Revolving Commitment is made) for such period.

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

Funded Debt means, as to any Person, all Debt of such Person that matures more
than one year from the date of its creation (or is renewable or extendible, at
the option of such Person, to a date more than one year from such date).

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

Group – see Section 2.2.1.

Guarantor means each domestic Wholly-Owned Subsidiary of a Company which is not
a borrower hereunder.

Guaranty and Collateral Agreement means the Amended and Restated Guaranty and
Collateral Agreement dated as of the date hereof executed and delivered by the
Loan Parties, together with any joinders thereto and any other guaranty and
collateral agreement executed by a Loan Party, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

 

 


--------------------------------------------------------------------------------



 

 

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement. The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.

Indemnified Liabilities – see Section 15.16.

Interest Expense means for any period the consolidated interest expense of the
Companies and their respective Subsidiaries for such period (including all
imputed interest on Capital Leases).

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, or three months thereafter as selected by the
Company Representative pursuant to Section 2.2.2 or 2.2.3, as the case may be;
provided that:

(a)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

(b)          any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c)          the Company Representative may not select any Interest Period for a
Revolving Loan which would extend beyond the scheduled Termination Date.

International – see the Preamble.

Inventory is defined in the Guaranty and Collateral Agreement.

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, or by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business).

Issuing Lender means LaSalle, in its capacity as the issuer of Letters of Credit
hereunder, or any Affiliate of LaSalle that may from time to time issue Letters
of Credit, and their successors and assigns in such capacity.

LaSalle – see the Preamble.

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.

L/C Fee Rate – see the definition of Applicable Margin.

 

 


--------------------------------------------------------------------------------



 

 

Lender – see the Preamble. References to the “Lenders” herein shall include the
Issuing Lender; for purposes of clarification only, to the extent that LaSalle
(or any successor Issuing Lender) may have any rights or obligations in addition
to those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced. In addition to the foregoing, for the
purpose of identifying the Persons entitled to share in the Collateral and the
proceeds thereof under, and in accordance with the provisions of, this Agreement
and the Collateral Documents, the term “Lender” shall include Affiliates of a
Lender providing a Bank Product.

Lender Party – see Section 15.17.

Letter of Credit - see Section 2.1.2.

LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.

LIBOR Margin means the Revolver LIBOR Margin.

LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which United States dollar deposits in an amount comparable to the amount of
the relevant LIBOR Loan and for a period equal to the relevant Interest Period
are offered in the London Interbank Eurodollar market at 11:00 A.M. (London
time) two (2) Business Days prior to the commencement of such Interest Period
(or three (3) Business Days prior to the commencement of such Interest Period if
banks in London, England were not open and dealing in offshore United States
dollars on such second preceding Business Day), as displayed in the Bloomberg
Financial Markets system (or other authoritative source selected by the
Administrative Agent in its reasonable discretion) or, if the Bloomberg
Financial Markets system or another authoritative source is not available, as
the LIBOR Rate is otherwise determined by the Administrative Agent in its
reasonable discretion, divided by (b) a number determined by subtracting from
1.00 the then stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), such rate to remain fixed for such Interest
Period. The Administrative Agent’s determination of the LIBOR Rate shall be
conclusive, absent manifest error.

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

 


--------------------------------------------------------------------------------



 

 

Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Collateral
Documents and all documents, instruments and agreements delivered in connection
with the foregoing.

Loan Party means the Companies and each Guarantor.

Loan or Loans means, as the context may require, Revolving Loans.

Margin Stock means any “margin stock” as defined in Regulation U.

Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business or
properties of the Loan Parties taken as a whole, (b) a material impairment of
the ability of any Loan Party to perform any of the Obligations under any Loan
Document or (c) a material adverse effect upon any substantial portion of the
collateral under the Collateral Documents or upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document.

Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Administrative Agent a Lien on real property of any Loan
Party.

Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Company, any Subsidiary or any other member of
the Controlled Group may have any liability.

Net Cash Proceeds means:

a.            with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Loan Party pursuant to
such Asset Disposition net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees), (ii) taxes paid or reasonably estimated by the
Company Representative to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (iii) amounts required to be applied to the repayment of any
Debt secured by a Lien on the asset subject to such Asset Disposition (other
than the Loans);

b.            with respect to any issuance of Capital Securities, the aggregate
cash proceeds received by any Loan Party pursuant to such issuance, net of the
direct costs relating to such issuance (including sales and underwriters’
commissions); and

c.            with respect to any issuance of Debt, the aggregate cash proceeds
received by any Loan Party pursuant to such issuance, net of the direct costs of
such issuance (including up-front, underwriters’ and placement fees).

 

 


--------------------------------------------------------------------------------



 

 

Non-U.S. Participant – see Section 7.6(d).

Non-Use Fee Rate – see the definition of Applicable Margin.

Note – see Section 3.1.

Notice of Borrowing – see Section 2.2.2.

Notice of Conversion/Continuation – see Section 2.2.3.

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including the Restructured Obligations, Attorney Costs and
any reimbursement obligations of each Loan Party in respect of Letters of Credit
and surety bonds, all Hedging Obligations permitted hereunder which are owed to
any Lender or Administrative Agent, and all Bank Products Obligations, all in
each case howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due.

OFAC – see Section 10.4.

Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

Participant – see Section 15.6.2.

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which any Company,
any Subsidiary or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
years, or by reason of being deemed to be a contributing sponsor under Section
4069 of ERISA.

Perfection Certificate means the perfection certificate executed and delivered
to the Administrative Agent by the Loan Parties.

Permitted Acquisition - see Section 11.5.

Permitted Holders means the Voting Trust, any beneficiary of the Voting Trust,
the voting trustee of the Voting Trust and Robert C. Penny III (individually and
as a trustee of any other trust.)

Permitted Lien means a Lien expressly permitted hereunder pursuant to Section
11.2.

 

 


--------------------------------------------------------------------------------



 

 

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time. Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.

Pro Rata Share means with respect to all matters as to a particular Lender,
(x) prior to the Revolving Commitment being terminated or reduced to zero, the
percentage obtained by dividing (i) such Lender’s Revolving Commitment, by (ii)
the aggregate Revolving Commitment of all Lenders and (y) from and after the
time the Revolving Commitment has been terminated or reduced to zero, the
percentage obtained by dividing (i) the aggregate unpaid principal amount of
such Lender’s Revolving Outstandings by (ii) the aggregate unpaid principal
amount of all Revolving Outstandings.

Regulation D means Regulation D of the FRB.

Regulation U means Regulation U of the FRB.

Replacement Lender – see Section 8.7(b).

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

Required Lenders means, at any time, Lenders whose Pro Rata Shares exceed 66?%
as determined pursuant to the definition of “Pro Rata Share”.

Restructured Obligations – see the Preamble.

Revolver Base Rate Margin – see the definition of Applicable Margin.

Revolver LIBOR Margin – see the definition of Applicable Margin.

Revolving Commitment means $40,000,000, as such amount may be reduced from time
to time in accordance with Section 6.1.  

Revolving Loan – see Section 2.1.1.

 

 


--------------------------------------------------------------------------------



 

 

Revolving Loan Availability means (a) during a Borrowing Base Reporting Period,
the lesser of (i) the Revolving Commitment and (ii) the Borrowing Base, and (b)
at all other times, the Revolving Commitment.

Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, president, the chief financial officer, the chief operating officer,
controller or the treasurer of such Loan Party.

Standby Letter of Credit – see Section 2.1.2.

Standby L/C Fee - see the definition of Applicable Margin.

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 25%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of a Company.

Tangible Net Worth means, with respect to the Companies and their respective
Subsidiaries as of any date, the sum of the capital stock and additional paid-in
capital plus retained earnings (or minus accumulated deficit) less goodwill,
general intangibles, deferred income taxes and prepaid expenses, in each case,
calculated in conformity with GAAP.

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

Technologies – see the Preamble.

Teltrend – see the Preamble.

Termination Date means the earlier to occur of (a) June 30, 2009 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or Section
13.

Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of any Company, any
Subsidiary or any other

 


--------------------------------------------------------------------------------



 

member of the Controlled Group from such Pension Plan during a plan year in
which Company or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA, (d)
the institution by the PBGC of proceedings to terminate such Pension Plan or (e)
any event or condition that might constitute grounds under Section 4042 of ERISA
for the termination of, or appointment of a trustee to administer, such Pension
Plan.

Total Debt means all Debt of the Companies and their respective Subsidiaries,
determined on a consolidated basis, excluding (a) contingent obligations in
respect of Contingent Liabilities (except to the extent constituting Contingent
Liabilities in respect of Debt of a Person other than any Loan Party), (b)
Hedging Obligations, and (c) Debt of any Company to its Subsidiaries and Debt of
Subsidiaries of a Company to such Company or to Subsidiaries of other Companies.

Total Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt as of such day to (b) EBITDA for the Computation Period
ending on such day.

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Trade Letter of Credit – see Section 2.1.2.

Trade L/C Fee – see the definition of Applicable Margin.

type – see Section 2.2.1.

UCC is defined in the Guaranty and Collateral Agreement.

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

Voting Trust means the Westell Technologies, Inc., f/k/a Electronic Information
Technologies, Inc., Voting Trust Agreement dated February 23, 1994, as amended.

Westell – see the Preamble.

Withholding Certificate – see Section 7.6(d).

 

 


--------------------------------------------------------------------------------



 

 

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

1.2          Other Interpretive Provisions. (a) The meanings of defined terms
are equally applicable to the singular and plural forms of the defined terms.

(b)          Section, Annex, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

(c)          The term “including” is not limiting and means “including without
limitation.”

(d)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

(e)          Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.

(f)           This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.

(g)          This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Loan Parties, the Lenders and the other parties thereto and are the
products of all parties. Accordingly, they shall not be construed against the
Administrative Agent or the Lenders merely because of the Administrative Agent’s
or Lenders’ involvement in their preparation.

 

 

SECTION 2.

COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.

2.1          Commitments. On and subject to the terms and conditions of this
Agreement, each of the Lenders, severally and for itself alone, agrees to make
loans to, and to issue or participate in letters of credit for the account of,
the Companies as follows:

2.1.1    Revolving Loan Commitment. Each Lender agrees to make loans on a
revolving basis (“Revolving Loans”) from time to time until the Termination Date
in such Lender’s Pro Rata Share of such aggregate amounts as the Company
Representative may

 


--------------------------------------------------------------------------------



 

request from all Lenders; provided that the Revolving Outstandings will not at
any time exceed Revolving Loan Availability.

2.1.2    L/C Commitment. Subject to Section 2.3.1, the Issuing Lender agrees to
issue standby letters of credit (each, a “Standby Letter of Credit”) or trade
letters of credit (each a “Trade Letter of Credit”), in each case containing
such terms and conditions as are permitted by this Agreement and are reasonably
satisfactory to the Issuing Lender (each of the Trade Letters of Credit and the
Standby Letters of Credit, a “Letter of Credit”), at the request of the Company
Representative and for the account of a Company specified thereby from time to
time before the scheduled Termination Date and, as more fully set forth in
Section 2.3.2, each Lender agrees to purchase a participation in each such
Letter of Credit; provided that (a) the aggregate Stated Amount of all Letters
of Credit shall not at any time exceed $3,000,000 and (b) the Revolving
Outstandings shall not at any time exceed Revolving Loan Availability.

2.2

Loan Procedures.

2.2.1    Various Types of Loans. Each Revolving Loan shall be divided into
tranches which are, either a Base Rate Loan or a LIBOR Loan (each a “type” of
Loan), as the Company Representative shall specify in the related notice of
borrowing or conversion pursuant to Section 2.2.2 or 2.2.3. LIBOR Loans having
the same Interest Period which expire on the same day are sometimes called a
“Group” or collectively “Groups”. Base Rate Loans and LIBOR Loans may be
outstanding at the same time, provided that not more than five (5) different
LIBOR Loans shall be outstanding at any one time. All borrowings, conversions
and repayments of Revolving Loans shall be effected so that each Lender will
have a ratable share (according to its Pro Rata Share) of all types and Groups
of Loans.

2.2.2    Borrowing Procedures. The Company Representative shall give written
notice (each such written notice, a “Notice of Borrowing”) substantially in the
form of Exhibit E or telephonic notice (followed immediately by a Notice of
Borrowing) to the Administrative Agent of each proposed borrowing not later than
(a) in the case of a Base Rate borrowing, 11:00 A.M., Chicago time, on the
proposed date of such borrowing, and (b) in the case of a LIBOR borrowing,
11:00 A.M., Chicago time, at least two (2) Business Days prior to the proposed
date of such borrowing. Each such notice shall be effective upon receipt by the
Administrative Agent, shall be irrevocable, and shall specify the date, amount
and type of borrowing and, in the case of a LIBOR borrowing, the initial
Interest Period therefor. Promptly upon receipt of such notice, the
Administrative Agent shall advise each Lender thereof. Not later than 1:00 P.M.,
Chicago time, on the date of a proposed borrowing, each Lender shall provide the
Administrative Agent at the office specified by the Administrative Agent with
immediately available funds covering such Lender’s Pro Rata Share of such
borrowing and, so long as the Administrative Agent has not received written
notice that the conditions precedent set forth in Section 11 with respect to
such borrowing have not been satisfied, the Administrative Agent shall pay over
the funds received by the Administrative Agent to the Company on the requested
borrowing date. Each borrowing shall be on a Business Day. Each Base Rate
borrowing shall be in an aggregate amount of at least $100,000 and an integral
multiple of $100,000 and each LIBOR borrowing shall be in an aggregate amount of
at least $1,000,000 and an integral multiple of at least $500,000.

 

 


--------------------------------------------------------------------------------



 

 

 

2.2.3

Conversion and Continuation Procedures.

(a)          Subject to Section 2.2.1, the Company may, upon irrevocable written
notice to the Administrative Agent in accordance with clause (b) below:

(i)           elect, as of any Business Day, to convert any Loans (or any part
thereof in an aggregate amount not less than $500,000 or a higher integral
multiple of $100,000) into Loans of the other type; or

(ii)          elect, as of the last day of the applicable Interest Period, to
continue any LIBOR Loans having Interest Periods expiring on such day (or any
part thereof in an aggregate amount not less than $1,000,000 or a higher
integral multiple of $500,000) for a new Interest Period;

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$1,000,000 and an integral multiple of at least $500,000.

(b)          The Company Representative shall give written notice (each such
written notice, a “Notice of Conversion/Continuation”) substantially in the form
of Exhibit F or telephonic notice (followed immediately by a Notice of
Conversion/Continuation) to the Administrative Agent of each proposed conversion
or continuation not later than (i) in the case of conversion into Base Rate
Loans, 11:00 A.M., Chicago time, on the proposed date of such conversion and
(ii) in the case of conversion into or continuation of LIBOR Loans, 11:00 A.M.,
Chicago time, at least two (2) Business Days prior to the proposed date of such
conversion or continuation, specifying in each case:

 

(i)

the proposed date of conversion or continuation;

 

 

(ii)

the aggregate amount of Loans to be converted or continued;

(iii)        the type of Loans resulting from the proposed conversion or
continuation; and

(iv)         in the case of conversion into, or continuation of, LIBOR Loans,
the duration of the requested Interest Period therefor.

(c)          If upon the expiration of any Interest Period applicable to LIBOR
Loans, the Company Representative has failed to select timely a new Interest
Period to be applicable to such LIBOR Loans, the Company Representative shall be
deemed to have elected to convert such LIBOR Loans into Base Rate Loans
effective on the last day of such Interest Period.

(d)          The Administrative Agent will promptly notify each Lender of its
receipt of a notice of conversion or continuation pursuant to this Section 2.2.3
or, if no timely notice is provided by the Company Representative, of the
details of any automatic conversion.

 

 


--------------------------------------------------------------------------------



 

 

(e)          Any conversion of a LIBOR Loan on a day other than the last day of
an Interest Period therefor shall be subject to Section 8.4.

2.2.4    Reliance on Notices; Appointment of Company Representative. Each of the
Administrative Agent and the Lenders shall be entitled to rely upon, and shall
be fully protected in relying upon, any Notice of Borrowing, Notice of
Conversion/Continuation or similar notice believed by it to be genuine. Each of
the Administrative Agent and the Lenders may assume that each Person executing
and delivering any notice in accordance herewith was duly authorized, unless the
responsible individual acting thereon for the Administrative Agent or such
Lender (as the case may be) has actual knowledge to the contrary. Each of the
Companies, on behalf of itself and the other Loan Parties, hereby designates
Technologies as its representative and agent on its behalf (in such capacity,
the “Company Representative”) for the purposes of issuing Notices of Borrowing,
Notices of Conversion/Continuation, giving instructions with respect to the
disbursement of the proceeds of the Revolving Loans, selecting interest rate
options, requesting Letters of Credit, giving and receiving all other notices
and consents hereunder or under any of the other Loan Documents and taking all
other actions (including in respect of compliance with covenants) on behalf of
itself, any other Company or any other Loan Party under the Loan Documents.
Technologies hereby accepts such appointment. The Administrative Agent and each
Lender may regard any notice or other communication pursuant to any Loan
Document from the Company Representative as a notice or communication from each
Company or other Loan Party, as applicable, and may give any notice or
communication required or permitted to be given to any Loan Party hereunder to
the Company Representative on behalf of such Loan Party. Each Company agrees, on
behalf of itself and the other Loan Parties, that each notice, election,
representation and warranty, covenant, agreement and undertaking made on its
behalf by the Company Representative shall be deemed for all purposes to have
been made by such Loan Party and shall be binding upon and enforceable against
such Loan Party to the same extent as if the same had been made directly by such
Loan Party.

2.3

Letter of Credit Procedures.

2.3.1    L/C Applications. Each Company shall execute and deliver to the Issuing
Lender the Master Letter of Credit Agreement from time to time in effect. The
Company Representative shall give notice to the Administrative Agent and the
Issuing Lender of the proposed issuance of each Letter of Credit on a Business
Day which is at least three Business Days (or such lesser number of days as the
Administrative Agent and the Issuing Lender shall agree in any particular
instance in their reasonable discretion) prior to the proposed date of issuance
of such Letter of Credit. Each such notice shall be accompanied by an L/C
Application, duly executed by the applicable Company and in all respects
satisfactory to the Administrative Agent and the Issuing Lender, together with
such other documentation as the Administrative Agent or the Issuing Lender may
request in support thereof, it being understood that each L/C Application shall
specify, among other things, the date on which the proposed Letter of Credit is
to be issued, the expiration date of such Letter of Credit (which shall not be
later than the scheduled Termination Date (unless such Letter of Credit is Cash
Collateralized, in which case, such Letter of Credit expiration date may occur
up to one year after the scheduled Termination Date)), whether such Letter of
Credit is to be transferable in whole or in part, and whether such Letter of
Credit is to be a Standby Letter of Credit or a Trade Letter of

 


--------------------------------------------------------------------------------



 

Credit. Any Letter of Credit outstanding after the scheduled Termination Date
which is Cash Collateralized for the benefit of the Issuing Lender shall be the
sole responsibility of the Issuing Lender. So long as the Issuing Lender has not
received written notice that the conditions precedent set forth in Section 12
with respect to the issuance of such Letter of Credit have not been satisfied,
the Issuing Lender shall issue such Letter of Credit on the requested issuance
date. The Issuing Lender shall promptly advise the Administrative Agent of the
issuance of each Letter of Credit and of any amendment thereto, extension
thereof or event or circumstance changing the amount available for drawing
thereunder. In the event of any inconsistency between the terms of the Master
Letter of Credit Agreement, any L/C Application and the terms of this Agreement,
the terms of this Agreement shall control.

2.3.2    Participations in Letters of Credit. Concurrently with the issuance of
each Letter of Credit, the Issuing Lender shall be deemed to have sold and
transferred to each Lender, and each such Lender shall be deemed irrevocably and
unconditionally to have purchased and received from the Issuing Lender, without
recourse or warranty, an undivided interest and participation, to the extent of
such Lender’s Pro Rata Share, in such Letter of Credit and the Companies’
reimbursement obligations with respect thereto. If the Companies does not pay
any reimbursement obligation when due, the Company Representative shall be
deemed to have immediately requested that the Lenders make a Revolving Loan
which is a Base Rate Loan in a principal amount equal to such reimbursement
obligations. The Administrative Agent shall promptly notify such Lenders of such
deemed request and, without the necessity of compliance with the requirements of
Section 2.2.2, Section 12.2 or otherwise such Lender shall make available to the
Administrative Agent its Pro Rata Share of such Loan. The proceeds of such Loan
shall be paid over by the Administrative Agent to the Issuing Lender for the
account of the Companies in satisfaction of such reimbursement obligations. For
the purposes of this Agreement, the unparticipated portion of each Letter of
Credit shall be deemed to be the Issuing Lender’s “participation” therein. The
Issuing Lender hereby agrees, upon request of the Administrative Agent or any
Lender, to deliver to the Administrative Agent or such Lender a list of all
outstanding Letters of Credit issued by the Issuing Lender, together with such
information related thereto as the Administrative Agent or such Lender may
reasonably request.

2.3.3

Reimbursement Obligations.

(a)          The Companies, jointly and severally, hereby unconditionally and
irrevocably agree to reimburse the Issuing Lender for each payment or
disbursement made by the Issuing Lender under any Letter of Credit honoring any
demand for payment made by the beneficiary thereunder, in each case on the date
that such payment or disbursement is made. Any amount not reimbursed on the date
of such payment or disbursement shall bear interest from the date of such
payment or disbursement to the date that the Issuing Lender is reimbursed by the
Companies therefor, payable on demand, at a rate per annum equal to the Base
Rate from time to time in effect plus the Revolver Base Rate Margin from time to
time in effect plus, beginning on the third Business Day after receipt of notice
from the Issuing Lender of such payment or disbursement, 2%. The Issuing Lender
shall notify the Company Representative and the Administrative Agent whenever
any demand for payment is made under any Letter of Credit by the beneficiary
thereunder; provided that the failure of the Issuing Lender to so

 


--------------------------------------------------------------------------------



 

notify the Company Representative or the Administrative Agent shall not affect
the rights of the Issuing Lender or the Lenders in any manner whatsoever.

(b)          The Companies’ joint and several reimbursement obligations
hereunder shall be irrevocable and unconditional under all circumstances,
including (a) any lack of validity or enforceability of any Letter of Credit,
this Agreement or any other Loan Document, (b) the existence of any claim,
set-off, defense or other right which any Loan Party may have at any time
against a beneficiary named in a Letter of Credit, any transferee of any Letter
of Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, the Issuing Lender, any Lender or any other Person,
whether in connection with any Letter of Credit, this Agreement, any other Loan
Document, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between any Loan Party and the beneficiary
named in any Letter of Credit), (c) the validity, sufficiency or genuineness of
any document which the Issuing Lender has determined complies on its face with
the terms of the applicable Letter of Credit, even if such document should later
prove to have been forged, fraudulent, invalid or insufficient in any respect or
any statement therein shall have been untrue or inaccurate in any respect, or
(d) the surrender or impairment of any security for the performance or
observance of any of the terms hereof. Without limiting the foregoing, no action
or omission whatsoever by the Administrative Agent or any Lender (excluding any
Lender in its capacity as the Issuing Lender) under or in connection with any
Letter of Credit or any related matters shall result in any liability of the
Administrative Agent or any Lender to the Companies (or any of them), or relieve
the Companies of any of their obligations hereunder to any such Person.

2.3.4    Funding by Lenders to Issuing Lender. If the Issuing Lender makes any
payment or disbursement under any Letter of Credit and (a) the Companies have
not reimbursed the Issuing Lender in full for such payment or disbursement by
11:00 A.M., Chicago time, on the date of such payment or disbursement, (b) a
Revolving Loan may not be made in accordance with Section 2.3.2 or (c) any
reimbursement received by the Issuing Lender from the Companies is or must be
returned or rescinded upon or during any bankruptcy or reorganization of any
Company or otherwise, each other Lender with a Revolving Loan Commitment shall
be obligated to pay to the Administrative Agent for the account of the Issuing
Lender, in full or partial payment of the purchase price of its participation in
such Letter of Credit, its Pro Rata Share of such payment or disbursement (but
no such payment shall diminish the joint and several obligations of the
Companies under Section 2.3.3), and, upon notice from the Issuing Lender, the
Administrative Agent shall promptly notify each other Lender thereof. Each other
Lender irrevocably and unconditionally agrees to so pay to the Administrative
Agent in immediately available funds for the Issuing Lender’s account the amount
of such other Lender’s Pro Rata Share of such payment or disbursement. If and to
the extent any Lender shall not have made such amount available to the
Administrative Agent by 2:00 P.M., Chicago time, on the Business Day on which
such Lender receives notice from the Administrative Agent of such payment or
disbursement (it being understood that any such notice received after noon,
Chicago time, on any Business Day shall be deemed to have been received on the
next following Business Day), such Lender agrees to pay interest on such amount
to the Administrative Agent for the Issuing Lender’s account forthwith on
demand, for each day from the date such amount was to have been delivered to the
Administrative Agent to

 


--------------------------------------------------------------------------------



 

the date such amount is paid, at a rate per annum equal to (a) for the first
three days after demand, the Federal Funds Rate from time to time in effect and
(b) thereafter, the Base Rate from time to time in effect. Any Lender’s failure
to make available to the Administrative Agent its Pro Rata Share of any such
payment or disbursement shall not relieve any other Lender of its obligation
hereunder to make available to the Administrative Agent such other Lender’s Pro
Rata Share of such payment, but no Lender shall be responsible for the failure
of any other Lender to make available to the Administrative Agent such other
Lender’s Pro Rata Share of any such payment or disbursement.

2.4          Commitments Several. The failure of any Lender to make a requested
Loan on any date shall not relieve any other Lender of its obligation (if any)
to make a Loan on such date, but no Lender shall be responsible for the failure
of any other Lender to make any Loan to be made by such other Lender.

2.5          Certain Conditions. Except as otherwise provided in Sections 2.2.4
and 2.3.4 of this Agreement, no Lender shall have an obligation to make any
Loan, or to permit the continuation of or any conversion into any LIBOR Loan,
and the Issuing Lender shall not have any obligation to issue any Letter of
Credit, if an Event of Default or Unmatured Event of Default exists.

SECTION 3.

EVIDENCING OF LOANS.

3.1          Notes. The Loans of each Lender shall be evidenced by (a) a note in
the form set forth as Exhibit A (the “Notes”). Each such Note shall have
appropriate insertions and shall be payable to the order of such Lender in a
face principal amount equal to such Lender’s Revolving Commitment.

3.2          Recordkeeping. The Administrative Agent, on behalf of each Lender,
shall record in its records, the date and amount of each Loan made by each
Lender, each repayment or conversion thereof and, in the case of each LIBOR
Loan, the dates on which each Interest Period for such Loan shall begin and end.
The aggregate unpaid principal amount so recorded shall be rebuttably
presumptive evidence of the principal amount of the Loans owing and unpaid. The
failure to so record any such amount or any error in so recording any such
amount shall not, however, limit or otherwise affect the Obligations of the
Companies hereunder or under any Note to repay the principal amount of the Loans
hereunder, together with all interest accruing thereon.

SECTION 4.

INTEREST.

4.1          Interest Rates. Each of the Companies hereby jointly and severally
promises to pay interest on the unpaid principal amount of each Loan for the
period commencing on the date of such Loan until such Loan is paid in full, in
cash, as follows:

(a)          at all times while such Loan is a Base Rate Loan, at a rate per
annum equal to the sum of the Base Rate from time to time in effect plus the
applicable Base Rate Margin from time to time in effect; and

 

 


--------------------------------------------------------------------------------



 

 

(b)          at all times while such Loan is a LIBOR Loan, at a rate per annum
equal to the sum of the LIBOR Rate applicable to each Interest Period for such
Loan plus the applicable LIBOR Margin from time to time in effect;

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% (and, in the case of Obligations not bearing interest, such
Obligations shall bear interest at the Base Rate applicable to Revolving Loans
plus 2%), provided further that such increase may thereafter be rescinded by the
Required Lenders, notwithstanding Section 15.1. Notwithstanding the foregoing,
upon the occurrence and during the continuance of an Event of Default under
Sections 13.1.1 or 13.1.4, such increase shall occur automatically.

4.2          Interest Payment Dates. Accrued interest on each Base Rate Loan
shall be payable in arrears on the last day of each calendar month and at
maturity. Accrued interest on each LIBOR Loan shall be payable on the last day
of each Interest Period relating to such Loan, upon a prepayment of such Loan,
and at maturity. After maturity, and at any time an Event of Default exists,
accrued interest on all Loans shall be payable on demand.

4.3          Setting and Notice of LIBOR Rates. The applicable LIBOR Rate for
each Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Company
Representative and each Lender. Each determination of the applicable LIBOR Rate
by the Administrative Agent shall be conclusive and binding upon the parties
hereto, in the absence of demonstrable error. The Administrative Agent shall,
upon written request of the Company Representative or any Lender, deliver to the
Company Representative or such Lender a statement showing the computations used
by the Administrative Agent in determining any applicable LIBOR Rate hereunder.

4.4          Computation of Interest. Interest shall be computed for the actual
number of days elapsed on the basis of a year of 360 days. The applicable
interest rate for each Base Rate Loan shall change simultaneously with each
change in the Base Rate.

SECTION 5.

FEES.

5.1          Non-Use Fee. Each of the Companies hereby jointly and severally
agrees to pay to the Administrative Agent for the account of each Lender a
non-use fee, for the period from the Closing Date to the Termination Date, at
the Non-Use Fee Rate in effect from time to time of such Lender’s Pro Rata Share
(as adjusted from time to time) of the unused amount of the Revolving
Commitment. For purposes of calculating usage under this Section, the Revolving
Commitment shall be deemed used to the extent of Revolving Outstandings. Such
non-use fee shall be payable in arrears on the last day of each calendar quarter
and on the Termination Date for any period then ending for which such non-use
fee shall not have previously been paid. The non-use fee shall be computed for
the actual number of days elapsed on the basis of a year of 360 days.

5.2

Letter of Credit Fees.

(a)          Each of the Companies hereby jointly and severally agrees to pay to
the Administrative Agent for the account of each Lender a letter of credit fee
(x) for each

 


--------------------------------------------------------------------------------



 

Standby Letter of Credit equal to the Standby L/C Fee, and (y) for each Trade
Letter of Credit equal to the L/C Fee Rate, in each case as in effect from time
to time of such Lender’s Pro Rata Share (as adjusted from time to time) of the
undrawn amount of such Letter of Credit (computed for the actual number of days
elapsed on the basis of a year of 360 days); provided that, unless the Required
Lenders otherwise consent, the rate applicable to each Letter of Credit shall be
increased by 2% at any time that an Event of Default exists. Such letter of
credit fee shall be payable in arrears on the last day of each calendar quarter
and on the Termination Date (or such later date on which such Letter of Credit
expires or is terminated) for the period from the date of the issuance of each
Letter of Credit (or the last day on which the letter of credit fee was paid
with respect thereto) to the date such payment is due or, if earlier, the date
on which such Letter of Credit expired or was terminated.

(b)          In addition, with respect to each Letter of Credit, each of the
Companies hereby jointly and severally agrees to pay to the Issuing Lender, for
its own account, (i) such reasonable fees and expenses as the Issuing Lender
customarily requires in connection with the issuance, negotiation, processing
and/or administration of letters of credit in similar situations and (ii) a
letter of credit fronting fee in the amount and at the times agreed to by the
Companies and the Issuing Lender.

5.3          Administrative Agent’s Fees. Each of the Companies hereby jointly
and severally agrees to pay to the Administrative Agent such agent’s fees as are
mutually agreed to from time to time in writing and signed by the Companies and
the Administrative Agent including an upfront fee equal to Forty Thousand
Dollars ($40,000) which is payable on the Closing Date, shall be nonrefundable
when paid, and shall be deemed fully earned on the Closing Date.

 

 

SECTION 6.

REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.

6.1

Reduction, Increases or Termination of the Revolving Commitment.

6.1.1    Voluntary Reduction, Increases or Termination of the Revolving
Commitment. The Companies may from time to time on at least five Business Days’
prior written notice received by the Administrative Agent (which shall promptly
advise each Lender thereof) from the Company Representative permanently reduce
the Revolving Commitment to an amount not less than the Revolving Outstandings.
Any such reduction shall be in an amount not less than $500,000 or a higher
integral multiple of $100,000. Concurrently with any reduction of the Revolving
Commitment to zero, the Companies shall pay all interest on the Revolving Loans,
all non-use fees and all letter of credit fees and shall Cash Collateralize in
full all obligations arising with respect to the Letters of Credit.

6.1.2    All Reductions of the Revolving Commitment. All reductions of the
Revolving Commitment shall reduce the Commitments ratably among the Lenders
according to their respective Pro Rata Shares.

 

 


--------------------------------------------------------------------------------



 

 

 

6.2

Prepayments.

6.2.1    Voluntary Prepayments. The Companies may from time to time prepay the
Loans in whole or in part; provided that the Company Representative shall give
the Administrative Agent (which shall promptly advise each Lender) notice
thereof not later than 11:00 A.M., Chicago time, on the day of such prepayment
(which shall be a Business Day), specifying the Loans to be prepaid and the date
and amount of prepayment. Any such partial prepayment shall be in an amount
equal to $500,000 or higher integral multiple of $100,000.

6.2.2

Mandatory Prepayments.

(a)          If on any day the Revolving Outstandings exceeds the Borrowing
Base, the Companies shall promptly prepay Revolving Loans and/or Cash
Collateralize the outstanding Letters of Credit, or do a combination of the
foregoing, in an amount sufficient to eliminate such excess.

(b)          If on any day on which the Revolving Commitment is reduced pursuant
to Section 6.1.2 the Revolving Outstandings exceeds the Revolving Commitment,
the Companies shall promptly prepay Revolving Loans or Cash Collateralize the
outstanding Letters of Credit, or do a combination of the foregoing, in an
amount sufficient to eliminate such excess.

6.3

Manner of Prepayments.

6.3.1    All Prepayments. Each voluntary partial prepayment shall be in a
principal amount of $500,000 or a higher integral multiple of $100,000. Any
partial prepayment of a LIBOR Loan shall be subject to the proviso to
Section 2.2.3(a). Any prepayment of a LIBOR Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 8.4. Except as otherwise
provided by this Agreement, all principal payments in respect of the Loans shall
be applied first, to repay outstanding Base Rate Loans and then to repay
outstanding LIBOR Rate Loans in direct order of Interest Period maturities.

6.4

Repayments.

6.4.1    Revolving Loans. The Revolving Loans of each Lender shall be paid in
full and the Revolving Commitment shall terminate on the Termination Date.

SECTION 7.

MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

7.1          Making of Payments. All payments of principal or interest on the
Notes, and of all fees, shall be made by the Companies to the Administrative
Agent in immediately available funds at the office specified by the
Administrative Agent not later than noon, Chicago time, on the date due; and
funds received after that hour shall be deemed to have been received by the
Administrative Agent on the following Business Day. The Administrative Agent
shall promptly remit to each Lender its share of all such payments received in
collected funds by the Administrative Agent for the account of such Lender. All
payments under Section 8.1 shall be

 


--------------------------------------------------------------------------------



 

made by the Companies directly to the Lender entitled thereto without setoff,
counterclaim or other defense.

7.2          Application of Certain Payments. So long as no Unmatured Event of
Default or Event of Default has occurred and is continuing, (a) payments
matching specific scheduled payments then due shall be applied to those
scheduled payments and (b) voluntary and mandatory prepayments shall be applied
as set forth in Sections 6.2 and 6.3. After the occurrence and during the
continuance of an Unmatured Event of Default or Event of Default, all amounts
collected or received by the Administrative Agent or any Lender as proceeds from
the sale of, or other realization upon, all or any part of the Collateral shall
be applied as the Administrative Agent shall determine in its discretion or, in
the absence of a specific determination by the Administrative Agent, as set
forth in the Guaranty and Collateral Agreement. Concurrently with each
remittance to any Lender of its share of any such payment, the Administrative
Agent shall advise such Lender as to the application of such payment.

7.3          Due Date Extension. If any payment of principal or interest with
respect to any of the Loans, or of any fees, falls due on a day which is not a
Business Day, then such due date shall be extended to the immediately following
Business Day (unless, in the case of a LIBOR Loan, such immediately following
Business Day is the first Business Day of a calendar month, in which case such
due date shall be the immediately preceding Business Day) and, in the case of
principal, additional interest shall accrue and be payable for the period of any
such extension.

7.4          Setoff. Each Company, for itself and each other Loan Party, agrees
that the Administrative Agent and each Lender have all rights of set-off and
bankers’ lien provided by applicable law, and in addition thereto, each Company,
for itself and each other Loan Party, agrees that at any time any Event of
Default exists, the Administrative Agent and each Lender may apply to the
payment of any Obligations of such Company and each other Loan Party hereunder,
whether or not then due, any and all balances, credits, deposits, accounts or
moneys of such Company and each other Loan Party then or thereafter with the
Administrative Agent or such Lender.

7.5          Proration of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of offset or
otherwise, on account of (a) principal of or interest on any Loan, but excluding
(i) any payment pursuant to Section 8.7 or 15.6 and (ii) payments of interest on
any Affected Loan) or (b) its participation in any Letter of Credit) in excess
of its applicable Pro Rata Share of payments and other recoveries obtained by
all Lenders on account of principal of and interest on the Loans (or such
participation) then held by them, then such Lender shall purchase from the other
Lenders such participations in the Loans (or sub-participations in Letters of
Credit) held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery.

 

 


--------------------------------------------------------------------------------



 

 

 

7.6

Taxes.

(a)          All payments made by the Companies hereunder or under any Loan
Documents shall be made without setoff, counterclaim, or other defense. To the
extent permitted by applicable law, all payments hereunder or under the Loan
Documents (including any payment of principal, interest, or fees) to, or for the
benefit, of any person shall be made by the Companies free and clear of and
without deduction or withholding for, or account of, any Taxes now or
hereinafter imposed by any taxing authority.

(b)          If the Companies (or any one of them) makes any payment hereunder
or under any Loan Document in respect of which it is required by applicable law
to deduct or withhold any Taxes, the Companies shall increase the payment
hereunder or under any such Loan Document such that after the reduction for the
amount of Taxes withheld (and any taxes withheld or imposed with respect to the
additional payments required under this Section 7.6(b)), the amount paid to the
Lenders or the Administrative Agent equals the amount that was payable hereunder
or under any such Loan Document without regard to this Section 7.6(b). To the
extent the Companies (or any one of them) withholds any Taxes on payments
hereunder or under any Loan Document, the Companies shall pay the full amount
deducted to the relevant taxing authority within the time allowed for payment
under applicable law and shall deliver to the Administrative Agent within 30
days after they have made payment to such authority a receipt issued by such
authority (or other evidence reasonably satisfactory to the Administrative
Agent) evidencing the payment of all amounts so required to be deducted or
withheld from such payment.

(c)          If any Lender or the Administrative Agent is required by law to
make any payments of any Taxes on or in relation to any amounts received or
receivable hereunder or under any other Loan Document, or any Tax is assessed
against a Lender or the Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, the Companies hereby
jointly and severally agree to indemnify such person against (i) such Tax (and
any reasonable counsel fees and expenses associated with such Tax) and (ii) any
taxes imposed as a result of the receipt of the payment under this Section
7.6(c). A certificate prepared in good faith as to the amount of such payment by
such Lender or the Administrative Agent shall, absent manifest error, be final,
conclusive, and binding on all parties.

(d)          (i)          To the extent permitted by applicable law, each Lender
that is not a United States person within the meaning of Code Section
7701(a)(30) (a “Non-U.S. Participant”) shall deliver to the Company
Representative and the Administrative Agent on or prior to the Closing Date (or
in the case of a Lender that is an Assignee, on the date of such assignment to
such Lender) two accurate and complete original signed copies of IRS Form
W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable form prescribed
by the IRS) certifying to such Lender’s entitlement to a complete exemption
from, or a reduced rate in, United States withholding tax on interest payments
to be made hereunder or any Loan. If a Lender that is a Non-U.S. Participant is
claiming a complete exemption from withholding on interest pursuant to Code
Sections 871(h) or 881(c), the Lender shall deliver (along with two accurate and
complete original signed copies of IRS Form W-8BEN) a certificate in form and
substance reasonably acceptable to

 


--------------------------------------------------------------------------------



 

Administrative Agent (any such certificate, a “Withholding Certificate”). In
addition, each Lender that is a Non-U.S. Participant agrees that from time to
time after the Closing Date, (or in the case of a Lender that is an Assignee,
after the date of the assignment to such Lender), when a lapse in time (or
change in circumstances occurs) renders the prior certificates hereunder
obsolete or inaccurate in any material respect, such Lender shall, to the extent
permitted under applicable law, deliver to the Company Representative and the
Administrative Agent two new and accurate and complete original signed copies of
an IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable
forms prescribed by the IRS), and if applicable, a new Withholding Certificate,
to confirm or establish the entitlement of such Lender or the Administrative
Agent to an exemption from, or reduction in, United States withholding tax on
interest payments to be made hereunder or any Loan.

(ii)          Each Lender that is not a Non-U.S. Participant (other than any
such Lender which is taxed as a corporation for U.S. federal income tax
purposes) shall provide two properly completed and duly executed copies of IRS
Form W-9 (or any successor or other applicable form) to the Company
Representative and the Administrative Agent certifying that such Lender is
exempt from United States backup withholding tax. To the extent that a form
provided pursuant to this Section 7.6(d)(ii) is rendered obsolete or inaccurate
in any material respects as result of change in circumstances with respect to
the status of a Lender, such Lender shall, to the extent permitted by applicable
law, deliver to the Company Representative and the Administrative Agent revised
forms necessary to confirm or establish the entitlement to such Lender’s or
Agent’s exemption from United States backup withholding tax.

(iii)         No Company shall be required to pay additional amounts to a
Lender, or indemnify any Lender, under this Section 7.6 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with Section 7.6(d).

(iv)         Each Lender agrees to indemnify the Administrative Agent and hold
the Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 7.6) which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid by the Companies pursuant to this Section 7.6, whether or
not such Taxes or related liabilities were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Administrative
Agent makes written demand therefor.

 

 


--------------------------------------------------------------------------------



 

 

 

SECTION 8.

INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

8.1

Increased Costs.

(a)          If, after the date hereof, the adoption of, or any change in, any
applicable law, rule or regulation, or any change in the interpretation or
administration of any applicable law, rule or regulation by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency: (i) shall impose, modify or deem applicable
any reserve (including any reserve imposed by the FRB, but excluding any reserve
included in the determination of the LIBOR Rate pursuant to Section 4), special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by any Lender; or (ii) shall impose on any Lender
any other condition affecting its LIBOR Loans, its Note or its obligation to
make LIBOR Loans; and the result of anything described in clauses (i) and (ii)
above is to increase the cost to (or to impose a cost on) such Lender (or any
LIBOR Office of such Lender) of making or maintaining any LIBOR Loan, or to
reduce the amount of any sum received or receivable by such Lender (or its LIBOR
Office) under this Agreement or under its Note with respect thereto, then upon
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to the Administrative
Agent), the Companies shall jointly and severally agree to pay directly to such
Lender such additional amount as will compensate such Lender for such increased
cost or such reduction, so long as such amounts have accrued on or after the day
which is 180 days prior to the date on which such Lender first made demand
therefor.

(b)          If any Lender shall reasonably determine that any change in, or the
adoption or phase-in of, any applicable law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or the compliance by any Lender or
any Person controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder or under any Letter of Credit
to a level below that which such Lender or such controlling Person could have
achieved but for such change, adoption, phase-in or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) by an amount deemed by such Lender or such controlling
Person to be material, then from time to time, upon demand by such Lender (which
demand shall be accompanied by a statement setting forth the basis for such
demand and a calculation of the amount thereof in reasonable detail, a copy of
which shall be furnished to the Administrative Agent), the Companies shall
jointly and severally agree to pay to such Lender such additional amount as will
compensate such Lender or such controlling Person for such reduction so long as
such amounts have

 


--------------------------------------------------------------------------------



 

accrued on or after the day which is 180 days prior to the date on which such
Lender first made demand therefor.

8.2

Basis for Determining Interest Rate Inadequate or Unfair". If:

(a)          the Administrative Agent reasonably determines (which determination
shall be binding and conclusive on the Companies) that by reason of
circumstances affecting the interbank LIBOR market adequate and reasonable means
do not exist for ascertaining the applicable LIBOR Rate; or

(b)          the Required Lenders advise the Administrative Agent that the LIBOR
Rate as determined by the Administrative Agent will not adequately and fairly
reflect the cost to such Lenders of maintaining or funding LIBOR Loans for such
Interest Period (taking into account any amount to which such Lenders may be
entitled under Section 8.1) or that the making or funding of LIBOR Loans has
become impracticable as a result of an event occurring after the date of this
Agreement which in the opinion of such Lenders materially affects such Loans;

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and (ii)
on the last day of the current Interest Period for each LIBOR Loan, such Loan
shall, unless then repaid in full, automatically convert to a Base Rate Loan.

8.3          Changes in Law Rendering LIBOR Loans Unlawful. If after the date of
this Agreement, any change in, or the adoption of any new, law or regulation, or
any change in the interpretation of any applicable law or regulation by any
governmental or other regulatory body charged with the administration thereof,
should make it (or in the good faith judgment of any Lender cause a substantial
question as to whether it is) unlawful for any Lender to make, maintain or fund
LIBOR Loans, then such Lender shall promptly notify each of the other parties
hereto and, so long as such circumstances shall continue, (a) such Lender shall
have no obligation to make or convert any Base Rate Loan into a LIBOR Loan (but
shall make Base Rate Loans concurrently with the making of or conversion of Base
Rate Loans into LIBOR Loans by the Lenders which are not so affected, in each
case in an amount equal to the amount of LIBOR Loans which would be made or
converted into by such Lender at such time in the absence of such circumstances)
and (b) on the last day of the current Interest Period for each LIBOR Loan of
such Lender (or, in any event, on such earlier date as may be required by the
relevant law, regulation or interpretation), such LIBOR Loan shall, unless then
repaid in full, automatically convert to a Base Rate Loan. Each Base Rate Loan
made by a Lender which, but for the circumstances described in the foregoing
sentence, would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding
for the period corresponding to the Group of LIBOR Loans of which such Affected
Loan would be a part absent such circumstances.

8.4          Funding Losses. Each of the Companies hereby agrees that upon
demand by any Lender (which demand shall be accompanied by a statement setting
forth the basis for the amount being claimed, a copy of which shall be furnished
to the Administrative Agent), they will jointly and severally indemnify such
Lender against any net loss or expense which such Lender

 


--------------------------------------------------------------------------------



 

may sustain or incur (including any net loss or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund or maintain any LIBOR Loan), as reasonably determined by such
Lender, as a result of (a) any payment, prepayment or conversion of any LIBOR
Loan of such Lender on a date other than the last day of an Interest Period for
such Loan (including any conversion pursuant to Section 8.3) or (b) any failure
of the Companies (or any of them) to borrow, convert or continue any Loan on a
date specified therefor in a notice of borrowing, conversion or continuation
pursuant to this Agreement. For this purpose, all notices to the Administrative
Agent pursuant to this Agreement shall be deemed to be irrevocable.

8.5          Right of Lenders to Fund through Other Offices. Each Lender may, if
it so elects, fulfill its commitment as to any LIBOR Loan by causing a foreign
branch or Affiliate of such Lender to make such Loan; provided that in such
event for the purposes of this Agreement such Loan shall be deemed to have been
made by such Lender and the obligation of the Companies to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.

8.6          Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had actually funded
and maintained each LIBOR Loan during each Interest Period for such Loan through
the purchase of deposits having a maturity corresponding to such Interest Period
and bearing an interest rate equal to the LIBOR Rate for such Interest Period.

8.7

Mitigation of Circumstances; Replacement of Lenders.

(a)          Each Lender shall promptly notify the Company Representative and
the Administrative Agent of any event of which it has knowledge which will
result in, and will use reasonable commercial efforts available to it (and not,
in such Lender’s sole judgment, otherwise disadvantageous to such Lender) to
mitigate or avoid, (i) any obligation by the Companies to pay any amount
pursuant to Sections 7.6 or 8.1 or (ii) the occurrence of any circumstances
described in Sections 8.2 or 8.3 (and, if any Lender has given notice of any
such event described in clause (i) or (ii) above and thereafter such event
ceases to exist, such Lender shall promptly so notify the Company Representative
and the Administrative Agent). Without limiting the foregoing, each Lender will
designate a different funding office if such designation will avoid (or reduce
the cost to the Companies of) any event described in clause (i) or (ii) above
and such designation will not, in such Lender’s sole judgment, be otherwise
disadvantageous to such Lender.

(b)          If the Companies becomes obligated to pay additional amounts to any
Lender pursuant to Sections 7.6 or 8.1, or any Lender gives notice of the
occurrence of any circumstances described in Sections 8.2 or 8.3, the Company
Representative may designate another bank which is acceptable to the
Administrative Agent and the Issuing Lender in their reasonable discretion (such
other bank being called a “Replacement Lender”) to purchase the Loans of such
Lender and such Lender’s rights hereunder, without recourse to or warranty by,
or expense to, such Lender, for a purchase price equal

 


--------------------------------------------------------------------------------



 

to the outstanding principal amount of the Loans payable to such Lender plus any
accrued but unpaid interest on such Loans and all accrued but unpaid fees owed
to such Lender and any other amounts payable to such Lender under this
Agreement, and to assume all the obligations of such Lender hereunder, and, upon
such purchase and assumption (pursuant to an Assignment Agreement), such Lender
shall no longer be a party hereto or have any rights hereunder (other than
rights with respect to indemnities and similar rights applicable to such Lender
prior to the date of such purchase and assumption) and shall be relieved from
all obligations to the Companies hereunder, and the Replacement Lender shall
succeed to the rights and obligations of such Lender hereunder.

8.8          Conclusiveness of Statements; Survival of Provisions.
Determinations and statements of any Lender pursuant to Sections 8.1, 8.2, 8.3
or 8.4 shall be conclusive absent demonstrable error. Lenders may use reasonable
averaging and attribution methods in determining compensation under Sections 8.1
and 8.4, and the provisions of such Sections shall survive repayment of the
Obligations, cancellation of any Notes, expiration or termination of the Letters
of Credit and termination of this Agreement.

SECTION 9.

REPRESENTATIONS AND WARRANTIES.

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, each Company represents and warrants to the Administrative
Agent and the Lenders that:

9.1          Organization. Each Loan Party is validly existing and in good
standing under the laws of its jurisdiction of organization; and each Loan Party
is duly qualified to do business in each jurisdiction where, because of the
nature of its activities or properties, such qualification is required, except
for such jurisdictions where the failure to so qualify would not have a Material
Adverse Effect.

9.2          Authorization; No Conflict. Each Loan Party is duly authorized to
execute and deliver each Loan Document to which it is a party, each Company is
duly authorized to borrow monies hereunder and each Loan Party is duly
authorized to perform its Obligations under each Loan Document to which it is a
party. The execution, delivery and performance by each Loan Party of each Loan
Document to which it is a party, and the borrowings by the Companies hereunder,
do not and will not (a) require any consent or approval of any governmental
agency or authority (other than any consent or approval which has been obtained
and is in full force and effect), (b) conflict with (i) any provision of law,
(ii) the charter, by-laws or other organizational documents of any Loan Party or
(iii) any agreement, indenture, instrument or other document, or any judgment,
order or decree, which is binding upon any Loan Party or any of their respective
properties or (c) require, or result in, the creation or imposition of any Lien
on any asset or property of any Loan Party (other than Liens in favor of the
Administrative Agent created pursuant to the Collateral Documents).

9.3          Validity and Binding Nature. Each of this Agreement and each other
Loan Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy,

 


--------------------------------------------------------------------------------



 

insolvency and similar laws affecting the enforceability of creditors’ rights
generally and to general principles of equity.

9.4          Financial Condition. The audited consolidated financial statements
of the Companies and their respective Subsidiaries as at March 31, 2006 and the
unaudited consolidated financial statements of the Companies and their
respective Subsidiaries as at March 31, 2006, copies of each of which have been
delivered to each Lender, were prepared in accordance with GAAP (subject, in the
case of such unaudited statements, to the absence of footnotes and to normal
year-end adjustments) and present fairly the consolidated financial condition of
the Companies and their respective Subsidiaries as at such dates and the results
of their operations for the periods then ended.

9.5          No Material Adverse Change. Since March 31, 2006 there has been no
material adverse change in the financial condition, operations, assets, business
or properties of the Loan Parties taken as a whole.

9.6          Litigation and Contingent Liabilities. No litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to such Company’s knowledge, threatened against any
Loan Party which could reasonably be expected to have a Material Adverse Effect,
except as set forth in Schedule 9.6. Other than any liability incident to such
litigation or proceedings, no Loan Party has any material contingent liabilities
not listed on Schedule 9.6 or permitted by Section 11.1.

9.7          Ownership of Properties; Liens. Each Loan Party owns good and, in
the case of real property, marketable title to all of its properties and assets,
real and personal, tangible and intangible, of any nature whatsoever (including
patents, trademarks, trade names, service marks and copyrights), free and clear
of all Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like) except for
Permitted Liens.

9.8          Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each Loan Party are duly authorized and validly issued, fully
paid, non-assessable, and free and clear of all Liens other than those in favor
of the Administrative Agent, and such securities were issued in compliance with
all applicable state and federal laws concerning the issuance of securities.
Schedule 9.8 sets forth the authorized Capital Securities of each Loan Party as
of the Closing Date. All of the issued and outstanding Capital Securities of
each Wholly-Owned Subsidiary of a Company is, directly or indirectly, owned by
such Company. As of the Closing Date, except as set forth on Schedule 9.8, there
are no pre-emptive or other outstanding rights, options, warrants, conversion
rights or other similar agreements or understandings for the purchase or
acquisition of any Capital Securities of any Loan Party.

 

 

9.9

Pension Plans.

(a)          The Unfunded Liability of all Pension Plans does not in the
aggregate exceed twenty percent of the Total Plan Liability for all such Pension
Plans. Each ension Plan complies in all material respects with all applicable
requirements of law and regulations. No contribution failure under Section 412
of the Code, Section 302 of

 


--------------------------------------------------------------------------------



 

ERISA or the terms of any Pension Plan has occurred with respect to any Pension
Plan, sufficient to give rise to a Lien under Section 302(f) of ERISA, or
otherwise to have a Material Adverse Effect. There are no pending or, to the
knowledge of such Company, threatened, claims, actions, investigations or
lawsuits against any Pension Plan, any fiduciary of any Pension Plan, any
Company, any Subsidiary of a Company or other any member of the Controlled Group
with respect to a Pension Plan or a Multiemployer Pension Plan which could
reasonably be expected to have a Material Adverse Effect. No Company, Subsidiary
of a Company or any other member of the Controlled Group has engaged in any
prohibited transaction (as defined in Section 4975 of the Code or Section 406 of
ERISA) in connection with any Pension Plan or Multiemployer Pension Plan which
would subject that Person to any material liability. Within the past five years,
no Company, or Subsidiary of a Company or any other member of the Controlled
Group has engaged in a transaction which resulted in a Pension Plan with an
Unfunded Liability being transferred out of the Controlled Group, which could
reasonably be expected to have a Material Adverse Effect. No Termination Event
has occurred or is reasonably expected to occur with respect to any Pension
Plan, which could reasonably be expected to have a Material Adverse Effect.

(b)          All contributions (if any) have been made to any Multiemployer
Pension Plan that are required to be made by the Companies, any Subsidiary of a
Company or any other member of the Controlled Group under the terms of the plan
or of any collective bargaining agreement or by applicable law; no Company, or
any Subsidiary of any Company or any other member of the Controlled Group has
withdrawn or partially withdrawn from any Multiemployer Pension Plan, incurred
any withdrawal liability with respect to any such plan or received notice of any
claim or demand for withdrawal liability or partial withdrawal liability from
any such plan, and no condition has occurred which, if continued, could result
in a withdrawal or partial withdrawal from any such plan; and no Company, or any
Subsidiary of a Company or any other member of the Controlled Group has received
any notice that any Multiemployer Pension Plan is in reorganization, that
increased contributions may be required to avoid a reduction in plan benefits or
the imposition of any excise tax, that any such plan is or has been funded at a
rate less than that required under Section 412 of the Code, that any such plan
is or may be terminated, or that any such plan is or may become insolvent.

9.10       Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.

9.11       Public Utility Holding Company Act. No Loan Party is a “holding
company”, or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935.

9.12       Regulation U. No Company is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

 

 


--------------------------------------------------------------------------------



 

 

9.13       Taxes. Each Loan Party has timely filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges due and payable with respect to such return, except any such taxes or
charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books. The Loan Parties have made adequate reserves on
their books and records in accordance with GAAP for all taxes that have accrued
but which are not yet due and payable. No Loan Party has participated in any
transaction that relates to a year of the taxpayer (which is still open under
the applicable statute of limitations) which is a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b)(2) (irrespective
of the date when the transaction was entered into).

9.14       Solvency, etc. On the Closing Date, and immediately prior to and
after giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, with respect to each Loan Party,
individually, (a) the fair value of its assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated in accordance with GAAP, (b)
the present fair saleable value of its assets is not less than the amount that
will be required to pay the probable liability on its debts as they become
absolute and matured, (c) it is able to realize upon its assets and pay its
debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business, (d) it does not
intend to, and does not believe that it will, incur debts or liabilities beyond
its ability to pay as such debts and liabilities mature and (e) it is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which its property would constitute unreasonably small
capital.

9.15       Environmental Matters. The on-going operations of each Loan Party
comply in all respects with all Environmental Laws, except such non-compliance
which could not (if enforced in accordance with applicable law) reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect. Each Loan Party has obtained, and maintained in good standing,
all licenses, permits, authorizations, registrations and other approvals
required under any applicable Environmental Law and required for their
respective ordinary course operations, and for their reasonably anticipated
future operations, and each Loan Party is in compliance with all terms and
conditions thereof, except where the failure to do so could not reasonably be
expected to result in material liability to any Loan Party and could not
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect. No Loan Party or any of its properties or operations is
subject to, or reasonably anticipates the issuance of, any written order from or
agreement with any Federal, state or local governmental authority, nor subject
to any judicial or docketed administrative or other proceeding, respecting any
Environmental Law, Environmental Claim or Hazardous Substance. There are no
Hazardous Substances or other conditions or circumstances existing with respect
to any property, arising from operations prior to the Closing Date, or relating
to any waste disposal, of any Loan Party that would reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
To the Companies' knowledge after diligent inquiry, no Loan Party has any
underground storage tanks that are not properly registered or permitted under
applicable Environmental Laws or that at any time have released, leaked,
disposed of or otherwise discharged Hazardous Substances.

 

 


--------------------------------------------------------------------------------



 

 

9.16       Insurance. Set forth on Schedule 9.16 is a complete and accurate
summary of the property and casualty insurance program of the Loan Parties as of
the Closing Date (including the names of all insurers, policy numbers,
expiration dates, amounts and types of coverage, annual premiums, exclusions,
deductibles, self-insured retention, and a description in reasonable detail of
any self-insurance program, retrospective rating plan, fronting arrangement or
other risk assumption arrangement involving any Loan Party). Each Loan Party and
its properties are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Loan Parties operate.

9.17       Real Property. Set forth on Schedule 9.17 is a complete and accurate
list, as of the Closing Date, of the address of all real property owned or
leased by any Loan Party, together with, in the case of leased property, the
name and mailing address of the lessor of such property.

9.18       Information. All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender pursuant
hereto or in connection herewith will be, true and accurate in every material
respect on the date as of which such information is dated or certified, and none
of such information is or will be incomplete by omitting to state any material
fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Administrative Agent
and the Lenders that any projections and forecasts provided by the Companies are
based on good faith estimates and assumptions believed by the Companies and/or
any Subsidiaries of the Company (or any of them) to be reasonable as of the date
of the applicable projections or assumptions and that actual results during the
period or periods covered by any such projections and forecasts may differ from
projected or forecasted results).

9.19       Intellectual Property. Each Loan Party owns and possesses or has a
license or other right to use all patents, patent rights, trademarks, trademark
rights, trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Loan
Parties, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.

9.20       Burdensome Obligations. No Loan Party is a party to any agreement or
contract or subject to any restriction contained in its organizational documents
which could reasonably be expected to have a Material Adverse Effect.

9.21       Labor Matters. Except as set forth on Schedule 9.21, no Loan Party is
subject to any labor or collective bargaining agreement. There are no existing
or threatened strikes, lockouts or other labor disputes involving any Loan Party
that singly or in the aggregate could reasonably be expected to have a Material
Adverse Effect. Hours worked by and payment made to employees of the Loan
Parties are not in violation of the Fair Labor Standards Act or any other
applicable law, rule or regulation dealing with such matters.

 

 


--------------------------------------------------------------------------------



 

 

9.22       No Default. No Event of Default or Unmatured Event of Default exists
or would result from the incurrence by any Loan Party of any Debt hereunder or
under any other Loan Document.

SECTION 10.

AFFIRMATIVE COVENANTS.

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full in
cash and all Letters of Credit have been terminated, each Company agrees that,
unless at any time the Required Lenders shall otherwise expressly consent in
writing, it will:

10.1       Reports, Certificates and Other Information. Furnish to the
Administrative Agent and each Lender:

10.1.1  Annual Report. Promptly when available and in any event within 90 days
after the close of each Fiscal Year: (a) a copy of the annual audit report of
the Companies and their respective Subsidiaries for such Fiscal Year, including
therein consolidated balance sheets and statements of earnings and cash flows of
the Companies and their respective Subsidiaries as at the end of such Fiscal
Year, certified without adverse reference to going concern value and without
qualification by independent auditors of recognized standing selected by the
Companies and reasonably acceptable to the Administrative Agent, together with
(i) a written statement from such accountants to the effect that in making the
examination necessary for the signing of such annual audit report by such
accountants, nothing came to their attention that caused them to believe that
any Loan Party was not in compliance with any provision of Sections 11.1, 11.3,
11.4 or 11.14 of this Agreement insofar as such provision relates to accounting
matters or, if something has come to their attention that caused them to believe
that a Loan Party was not in compliance with any such provision, describing such
non-compliance in reasonable detail, (ii) a comparison with the budget for such
Fiscal Year and a comparison with the previous Fiscal Year; and (b) a
consolidating balance sheet of the Companies and their respective Subsidiaries
as of the end of such Fiscal Year and consolidating statement of earnings and
cash flows for the Companies and their respective Subsidiaries for such Fiscal
Year, certified by a Senior Officer of the Company Representative on behalf of
the Companies, and (iii) together with a copy of Technologies' annual report on
Form 10-K, as filed with the Securities and Exchange Commission; which, to the
extent Technologies' annual report on Form 10-K shall satisfy the requirements
of this Section 10.1.1, the Administrative Agent shall accept such Form 10-K in
lieu of such item.

10.1.2  Interim Reports. Promptly when available and in any event within 45 days
after the end of each Fiscal Quarter, consolidated balance sheets of the
Companies and their respective Subsidiaries as of the end of such Fiscal
Quarter, together with consolidated statements of earnings and a consolidated
statement of cash flows for such Fiscal Quarter and for the period beginning
with the first day of such Fiscal Year and ending on the last day of such Fiscal
Quarter, together with a comparison with the corresponding period of the
previous Fiscal Year and a comparison with the budget for such period of the
current Fiscal Year, certified by a Senior Officer of the Company Representative
on behalf of the Companies, together with a copy of Technologies' quarterly
report on Form 10-Q, as filed with the Securities and Exchange Commission;
which, to the extent Technologies' quarterly report on

 


--------------------------------------------------------------------------------



 

Form 10-Q shall satisfy the requirements of this Section 10.1.2, the
Administrative Agent shall accept such Form 10-Q in lieu of such item.

10.1.3  Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and within 45 days after
the end of each Fiscal Quarter a duly completed compliance certificate in the
form of Exhibit B, with appropriate insertions, dated the date of such annual
report or such Fiscal Quarter and signed by a Senior Officer of the Company
Representative on behalf of the Companies, containing (i) a computation of each
of the financial ratios and restrictions set forth in Section 11.14 and to the
effect that such officer has not become aware of any Event of Default or
Unmatured Event of Default that has occurred and is continuing or, if there is
any such event, describing it and the steps, if any, being taken to cure it.

10.1.4  Reports to the SEC and to Shareholders. Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of any Loan
Party filed with the SEC; copies of all registration statements of any Loan
Party filed with the SEC (other than on Form S-8); and copies of all proxy
statements or other communications made to security holders generally.

10.1.5  Notice of Default, Litigation and ERISA Matters. Promptly upon becoming
aware of any of the following, written notice describing the same and the steps
being taken by any Loan Party affected thereby with respect thereto:

 

(a)

the occurrence of an Event of Default or an Unmatured Event of Default;

(b)          any litigation, arbitration or governmental investigation or
proceeding not previously disclosed by the Companies to the Lenders which has
been instituted or, to the knowledge of the Company, is threatened against any
Loan Party or to which any of the properties of any thereof is subject which
could reasonably be expected to have a Material Adverse Effect;

(c)          the institution of any steps by any member of the Controlled Group
or any other Person to terminate any Pension Plan, or the failure of any member
of the Controlled Group to make a required contribution to any Pension Plan (if
such failure is sufficient to give rise to a Lien under Section 302(f) of ERISA)
or to any Multiemployer Pension Plan, or the taking of any action with respect
to a Pension Plan which could result in the requirement that a Company or any
Subsidiary of a Company furnish a bond or other security to the PBGC or such
Pension Plan, or the occurrence of any event with respect to any Pension Plan or
Multiemployer Pension Plan which could result in the incurrence by any member of
the Controlled Group of any material liability, fine or penalty (including any
claim or demand for withdrawal liability or partial withdrawal from any
Multiemployer Pension Plan), or any material increase in the contingent
liability of any Company or any Subsidiary of a Company with respect to any
post-retirement welfare benefit plan or other employee benefit plan of any
Company, any Subsidiary of a Company or another member of the Controlled Group,
or any notice that any Multiemployer Pension Plan is in reorganization, that
increased contributions may be required to avoid a reduction in plan benefits or
the imposition of an excise tax, that any

 


--------------------------------------------------------------------------------



 

such plan is or has been funded at a rate less than that required under Section
412 of the Code, that any such plan is or may be terminated, or that any such
plan is or may become insolvent;

(d)          any cancellation or material change in any insurance maintained by
any Loan Party;

(e)          any Account or Inventory identified by any Company to the
Administrative Agent as an Eligible Account or Eligible Inventory becomes
ineligible for any reason; or

(f)           any other event (including (i) any violation of any Environmental
Law or the assertion of any Environmental Claim or (ii) the enactment or
effectiveness of any law, rule or regulation) which might reasonably be expected
to have a Material Adverse Effect.

10.1.6  Borrowing Base Certificates. If as of the last day of any Computation
Period the Total Debt to EBITDA Ratio is equal to or exceeds 2.00:1.00 (the
occurrence of such event, a “Borrowing Base Reporting Trigger”), within 30 days
of the end of each calendar month, a Borrowing Base Certificate dated as of the
end of such calendar month and executed by a Senior Officer of the Company
Representative on behalf of the Companies (provided that at any time an Event of
Default exists, the Administrative Agent may require the Companies to deliver
Borrowing Base Certificates more frequently). The requirement to provide monthly
Borrowing Base Certificates pursuant to this Section 10.1.6 shall cease
following the delivery to the Administrative Agent of a compliance Certificate
pursuant to Section 10.1.3 containing a computation of the Total Debt to EBITDA
Ration that is less than 2:00:1:00 (the occurrence of such an event, the
“Borrowing Base Reporting Termination Date”). The time period commencing on the
occurrence of a Borrowing Base Reporting Trigger and ending on the Borrowing
Base Reporting Termination Date is referred to herein as the “Borrowing Base
Reporting Period.”

10.1.7  Management Reports. Promptly upon receipt thereof, copies of all
detailed financial and management reports submitted to the Companies by
independent auditors in connection with each annual or interim audit made by
such auditors of the books of the Companies and their respective Subsidiaries.

10.1.8  Projections. As soon as practicable, and in any event not later than
thirty days after the commencement of each Fiscal Year, financial projections
for the Companies and their respective Subsidiaries for such Fiscal Year
(including monthly operating and cash flow budgets) prepared in a manner
consistent with the projections delivered by the Companies to the Lenders prior
to the Closing Date or otherwise in a manner reasonably satisfactory to the
Administrative Agent, accompanied by a certificate of a Senior Officer of the
Company Representative on behalf of the Companies to the effect that (a) such
projections were prepared by the Companies and their respective Subsidiaries in
good faith, (b) the Companies and their respective Subsidiaries had a reasonable
basis for the assumptions contained in such projections and (c) such projections
have been prepared in accordance with such assumptions.

 

 


--------------------------------------------------------------------------------



 

 

10.1.9  Intentionally Omitted.10.1.10              Other Information. Promptly
from time to time, such other information concerning the Loan Parties as any
Lender or the Administrative Agent may reasonably request.

10.2       Books, Records and Inspections. Keep, and cause each other Loan Party
to keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; subject to the last sentence of this Section 10.2, permit, and cause each
other Loan Party to permit, any Lender or the Administrative Agent or any
representative thereof to inspect the properties and operations of the Loan
Parties; and permit, and cause each other Loan Party to permit, during normal
business hours and with reasonable notice (or at any time without notice if an
Event of Default exists), any Lender or the Administrative Agent or any
representative thereof to visit any or all of its offices, to discuss its
financial matters with its officers and its independent auditors (and each
Company, on behalf of itself and the other Loan Parties) hereby authorizes such
independent auditors to discuss such financial matters with any Lender or the
Administrative Agent or any representative thereof), and to examine (and, at the
expense of the Loan Parties, photocopy extracts from) any of its books or other
records; and, subject to the last sentence of this Section 10.2, permit, and
cause each other Loan Party to permit, the Administrative Agent and its
representatives to inspect the Inventory and other tangible assets of the Loan
Parties, to perform appraisals of the equipment of the Loan Parties, and to
inspect, audit, check and make copies of and extracts from the books, records,
computer data, computer programs, journals, orders, receipts, correspondence and
other data relating to Inventory, Accounts and any other collateral. All such
inspections or audits by the Administrative Agent shall be at the Companies’
expense. The Administrative Agent shall be entitled to perform one audit and two
inspections during each Fiscal Year; provided, that, following the occurrence of
and during the continuance of an Event of Default, additional audits and
inspections may be performed at any time at the election of the Administrative
Agent.

10.3

Maintenance of Property; Insurance.

(a)          Keep, and cause each other Loan Party to keep, all property useful
and necessary in the business of the Loan Parties in good working order and
condition, ordinary wear and tear excepted.

(b)          (1) Maintain, and cause each other Loan Party to maintain, with
responsible insurance companies, such insurance coverage as may be required by
any law or governmental regulation or court decree or order applicable to it and
such other insurance, to such extent and against such hazards and liabilities,
as is customarily maintained by companies similarly situated, but which shall
insure against all risks and liabilities of the type identified on Schedule 9.16
and shall have insured amounts no less than, and deductibles no higher than,
those set forth on such schedule; and, upon request of the Administrative Agent,
furnish to the Administrative Agent a certificate setting forth in reasonable
detail the nature and extent of all insurance maintained by the Loan Parties.
(2) Each Company shall cause each issuer of an insurance policy to provide the
Administrative Agent with an endorsement (i) showing the Administrative Agent as
loss payee with respect to each policy of property or casualty insurance and
naming the Administrative Agent as an additional insured with respect to each
policy of liability

 


--------------------------------------------------------------------------------



 

insurance, (ii) providing that 30 days’ notice will be given to the
Administrative Agent prior to any cancellation of, material reduction or change
in coverage provided by or other material modification to such policy and (iii)
reasonably acceptable in all other respects to the Administrative Agent. (3)
Each Company shall execute and deliver to the Administrative Agent a collateral
assignment, in form and substance reasonably satisfactory to the Administrative
Agent, of each business interruption insurance policy maintained by any Loan
Party.

(c)          UNLESS THE COMPANIES PROVIDE THE ADMINISTRATIVE AGENT WITH EVIDENCE
OF THE INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT, THE ADMINISTRATIVE AGENT
MAY PURCHASE INSURANCE AT THE COMPANIES’ EXPENSE TO PROTECT THE ADMINISTRATIVE
AGENT’S AND THE LENDERS’ INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY, BUT
NEED NOT, PROTECT ANY LOAN PARTY’S INTERESTS. THE COVERAGE THAT THE
ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST ANY
LOAN PARTY IN CONNECTION WITH THE COLLATERAL. THE COMPANIES MAY LATER CANCEL ANY
INSURANCE PURCHASED BY THE ADMINISTRATIVE AGENT, BUT ONLY AFTER PROVIDING THE
ADMINISTRATIVE AGENT WITH EVIDENCE THAT THE APPLICABLE LOAN PARTY HAS OBTAINED
INSURANCE AS REQUIRED BY THIS AGREEMENT. IF THE ADMINISTRATIVE AGENT PURCHASES
INSURANCE FOR THE COLLATERAL, THE COMPANIES WILL JOINTLY AND SEVERALLY BE
RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER
CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF
THE INSURANCE MAY BE ADDED TO THE PRINCIPAL AMOUNT OF THE LOANS OWING HEREUNDER.
THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE THE LOAN
PARTIES MAY BE ABLE TO OBTAIN ON THEIR OWN.

10.4       Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply,
and cause each other Loan Party to comply, in all material respects with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect; (b) without limiting clause (a) above, ensure, and
cause each other Loan Party to ensure, that no person who owns a controlling
interest in or otherwise controls a Loan Party is or shall be (i) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (ii) a person designated under Section 1(b), (c) or (d)
of Executive Order No. 13224 (September 23, 2001), any related enabling
legislation or any other similar Executive Orders, (c) without limiting clause
(a) above, comply, and cause each other Loan Party to comply, with all
applicable Bank Secrecy Act (“BSA”) and anti-money laundering laws and
regulations and (d) pay, and cause each other Loan Party to pay, prior to
delinquency, all taxes and other governmental charges against it or

 


--------------------------------------------------------------------------------



 

any collateral, as well as claims of any kind which, if unpaid, could become a
Lien on any of its property; provided that the foregoing shall not require any
Loan Party to pay any such tax or charge so long as it shall contest the
validity thereof in good faith by appropriate proceedings and shall set aside on
its books adequate reserves with respect thereto in accordance with GAAP and, in
the case of a claim which could become a Lien on any collateral, such contest
proceedings shall stay the foreclosure of such Lien or the sale of any portion
of the collateral to satisfy such claim.

10.5       Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 11.5) cause each other Loan Party to maintain and preserve, (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect).

10.6       Use of Proceeds. Use the proceeds of the Loans, and the Letters of
Credit, solely for working capital purposes, to refinance existing Debt and for
other general business purposes; and not use or permit any proceeds of any Loan
to be used, either directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of “purchasing or carrying” any Margin Stock.

10.7

Employee Benefit Plans.

(a)          Maintain, and cause each other member of the Controlled Group to
maintain, each Pension Plan in substantial compliance with all applicable
requirements of law and regulations.

(b)          Make, and cause each other member of the Controlled Group to make,
on a timely basis, all required contributions to any Multiemployer Pension Plan.

(c)          Not, and not permit any other member of the Controlled Group to (i)
seek a waiver of the minimum funding standards of ERISA, (ii) terminate or
withdraw from any Pension Plan or Multiemployer Pension Plan or (iii) take any
other action with respect to any Pension Plan that would reasonably be expected
to entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.

10.8       Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Loan Party, each Company shall, or shall
cause the applicable Loan Party to, cause the prompt containment and removal of
such Hazardous Substances and the remediation of such real property or other
assets as necessary to comply with all applicable Environmental Laws and to
preserve the value of such real property or other assets. Without limiting the
generality of the foregoing, each Company shall, and shall cause each other Loan
Party to, comply with any Federal or state judicial or administrative order
requiring the performance at any real property of any Loan Party of activities
in response to the release or threatened release of a Hazardous

 


--------------------------------------------------------------------------------



 

Substance. To the extent that the transportation of Hazardous Substances is
permitted by this Agreement, each Company shall, and shall cause its
Subsidiaries to, dispose of such Hazardous Substances, or of any other wastes,
only at licensed disposal facilities operating in compliance with Environmental
Laws.

10.9       Further Assurances. Take, and cause each other Loan Party to take,
such actions as are necessary or as the Administrative Agent or the Required
Lenders may reasonably request from time to time to ensure that the Obligations
of each Loan Party under the Loan Documents are secured by substantially all of
the assets of the Loan Parties and each domestic Subsidiary of a Loan Party (as
well as all Capital Securities of each domestic Subsidiary of a Loan Party and
65% of all Capital Securities of each direct foreign Subsidiary of a Loan Party)
and guaranteed by each domestic Subsidiary of a Loan Party (including, upon the
acquisition or creation thereof, any Subsidiary acquired or created after the
Closing Date), in each case as the Administrative Agent may reasonably
determine, including (a) the execution and delivery of guaranties, security
agreements, pledge agreements, mortgages, deeds of trust, financing statements
and other documents, and the filing or recording of any of the foregoing and (b)
the delivery of certificated securities (if such securities are represented by
certificates) and other Collateral with respect to which perfection is obtained
by possession.

10.10     Deposit Accounts. In order to facilitate the Administrative Agent’s
and the Lenders’ maintenance and monitoring of their security interests in the
collateral, maintain all of their deposit accounts (the "Depositary Accounts"),
lockboxes (the "Lockboxes"), all other primary accounts and all other operating
services with the Administrative Agent. Every invoice issued by the Companies
shall direct all Account Debtors to send their payments directly to the Lockbox
maintained at the Administrative Agent. Such Lockbox and Depository Account
arrangements will provide that the Depository Accounts shall be pledged to
Administrative Agent as Collateral. Upon the occurrence of an Event of Default,
the Administrative Agent may require all Depository Accounts to be in the name
of Administrative Agent and under its sole control and direction, and shall
apply all proceeds therefrom to the Obligations. Notwithstanding the foregoing,
so long as no Event of Default has occurred and is continuing, upon request of
the Companies, Administrative Agent may, in its sole discretion, cease to
exercise such control over the Depository Accounts. The Companies agree that the
bank accounts at the Administrative Agent shall contain sufficient funds to make
each payment under the Loan Documents when due after applying any applicable
cure periods. Notwithstanding the foregoing, the Loan Parties may maintain
Depositary Accounts and Lockboxes with financial institutions other than the
Administrative Agent in an amount not to exceed $1,000,000 in the aggregate
provided such Depository Accounts and Lockboxes are subject to the control of
the Administrative Agent.

10.11     New Subsidiaries. If, after the Closing Date, any Company creates or
acquires, either directly or indirectly, any domestic Wholly-Owned Subsidiary in
accordance with Section 11.5, such Company shall upon such creation or
acquisition thereof:

(a)          (i) cause such Subsidiary to become either a Company or a
Guarantor; provided, that such Subsidiary may become a Company hereunder only
with the prior written approval of Administrative Agent (upon its review of such
Subsidiary including, without limitation, its review of such field examinations,
audits, appraisals and other due diligence as Administrative Agent shall require
in its reasonable discretion in good faith)

 


--------------------------------------------------------------------------------



 

and, if such approval is not provided, such Subsidiary shall become a Guarantor,
and (ii) cause such Subsidiary to execute and deliver to Administrative Agent
(1) a Joinder Agreement in the form of Exhibit G hereto, in its capacity as a
Company or a Guarantor, as applicable, and (2) any further documents,
instruments or agreements as Administrative Agent may reasonably require in
order to grant Administrative Agent a perfected first priority security interest
in substantially all of the assets of such Subsidiary; and

(b)          (i) deliver to Administrative Agent (1) revised schedules to the
Loan Documents reflecting such Company's ownership interest in such Subsidiary
and (2) the certificates, if any, representing the equity interests of such
Subsidiary required to be pledged hereunder, together with undated stock powers
and an irrevocable proxy (or equivalent instruments, as applicable), or if such
interest is uncertificated, evidence of the registration of Administrative
Agent's lien on and security interest in such interest on the books and records
of such entity and (ii) execute and deliver all such other instruments,
documents and agreements and take such other actions, and cause all Subsidiaries
to execute and deliver all such other instruments, documents and agreements and
to take such other actions, as in either case, the Administrative Agent may
reasonably request or require to fully evidence and consummate the transactions
contemplated in clause (a) above and to ensure the enforceability, perfection
and first-priority of the interests and undertakings thereunder, including,
without limitation, (x) the execution and delivery of guaranties, security
agreements, pledge agreements, mortgages, deeds of trust, financing statements
and other documents, and the filing or recording of any of the foregoing,
(y) the delivery of certificated securities and other documents or instruments
with respect to which perfection is obtained by possession and (z) legal
opinions in form and substance and from such counsel reasonably satisfactory to
Administrative Agent to be addressed to (or permit reliance upon by)
Administrative Agent and Lenders.

10.12     SEC Filings. Technologies shall make all filings required by the SEC
no later than the due date of each such required filing unless the time for such
filing date has been extended pursuant to any applicable SEC rules, regulations
or correspondence between Technologies and the SEC.

10.13     Post-Closing Covenants. Each Company agrees that, unless at any time
the Administrative Agent shall otherwise expressly consent in writing, it will:
(a) on or prior to August 30, 2006, (i) deliver or cause to be delivered to
Administrative Agent proof that the following deposit accounts with M&I Bank
have been closed: Account #1497815 and Account #24296459 or (ii) cause M&I Bank
to enter into a bank agency or other similar agreement with the Administrative
Agent in form and substance satisfactory to Administrative Agent, in order to
give the Administrative Agent "control" (as defined in the UCC) of such
accounts, (b) on or prior to September 30, 2006, use its commercially reasonable
efforts to deliver or cause to be delivered to Administrative Agent, a
Collateral Access Agreement with each landlord in respect of the following
leased real properties: (i) 750 North Commons Drive, Aurora, Illinois, (ii) 1051
Woodfield Road, Schaumburg, Illinois, and (iii) 880 Enterprise Drive, Aurora,
Illinois, (3) on or prior to August 14, 2006, use its commercially reasonable
efforts to deliver or cause to be delivered to Administrative Agent proof that
the lien filed against Westell, Inc. in favor of Solectron Corporation with the
Secretary of the State of Illinois (UCC financing

 


--------------------------------------------------------------------------------



 

statement number 5362679) has been terminated, and (4) on or prior to July 7,
2006, deliver or cause to be delivered to Administrative Agent an opinion of
McDermott Will & Emery, counsel for each Loan Party, in form and substance
reasonably satisfactory to Administrative Agent.

SECTION 11.

NEGATIVE COVENANTS

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, each Company agrees that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:

11.1       Debt. Not, and not permit any other Loan Party to, create, incur,
assume or suffer to exist any Debt, except:

 

(a)

Obligations under this Agreement and the other Loan Documents;

(b)          Debt secured by Liens permitted by Section 11.2(d), and extensions,
renewals and refinancings thereof; provided that the aggregate amount of all
such Debt at any time outstanding shall not exceed $5,000,000;

(c)          Debt of any Company to any Company or any domestic Wholly-Owned
Subsidiary of a Company or Debt of any domestic Wholly-Owned Subsidiary of a
Company to any Company or another domestic Wholly-Owned Subsidiary of a Company;
provided that such Debt shall be evidenced by a demand note in form and
substance reasonably satisfactory to the Administrative Agent and pledged and
delivered to the Administrative Agent pursuant to the Collateral Documents as
additional collateral security for the Obligations, and the obligations under
such demand note shall be subordinated to the Obligations of the Companies
hereunder in a manner reasonably satisfactory to the Administrative Agent;

 

(d)

Intentionally Omitted;

(e)          Hedging Obligations incurred in favor of a Lender or an Affiliate
thereof for bona fide hedging purposes and not for speculation;

(f)           Debt described on Schedule 11.1 and any extension, renewal or
refinancing thereof so long as the principal amount thereof is not increased;

(g)          Contingent Liabilities arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions permitted under Section 11.5;

(h)          up to $7,500,000 at any time outstanding of Acquired Debt assumed
in Permitted Acquisitions provided that such Debt is (i) on terms and conditions
reasonably satisfactory to the Administrative Agent and (ii) is subordinated to
the Obligations in a manner reasonably satisfactory to the Administrative Agent;
and

 

 


--------------------------------------------------------------------------------



 

 

(i)           Westell’s obligations under the Enginuity Guarantee, provided that
the aggregate principal amount of such Debt shall not exceed $1,620,000.

11.2       Liens. Not, and not permit any other Loan Party to, create or permit
to exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:

(a)          Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and, in each case, for which it maintains
adequate reserves;

(b)          Liens arising in the ordinary course of business (such as (i) Liens
of carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate
reserves;

 

(c)

Liens described on Schedule 11.2 as of the Closing Date;

(d)          subject to the limitation set forth in Section 11.1(b), (i) Liens
arising in connection with Capital Leases (and attaching only to the property
being leased), (ii) Liens existing on property at the time of the acquisition
thereof by any Loan Party (and not created in contemplation of such acquisition)
and (iii) Liens that constitute purchase money security interests on any
property securing debt incurred for the purpose of financing all or any part of
the cost of acquiring such property, provided that any such Lien attaches to
such property within 20 days of the acquisition thereof and attaches solely to
the property so acquired;

(e)          attachments, appeal bonds, judgments and other similar Liens, for
sums not exceeding $500,000 arising in connection with court proceedings,
provided the execution or other enforcement of such Liens is effectively stayed
and the claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

(f)           easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of any Loan Party;

 

(g)

Liens arising under the Loan Documents; and

(h)          the replacement, extension or renewal of any Lien permitted by
clause (c) above upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof).

 

 


--------------------------------------------------------------------------------



 

 

11.3       Operating Leases. Not permit the aggregate amount of all rental
payments under Operating Leases made (or scheduled to be made) by the Loan
Parties (on a consolidated basis) to exceed $5,000,000 in the aggregate in any
Fiscal Year.

11.4       Restricted Payments. Not, and not permit any other Loan Party to, (a)
make any distribution to any holders of its Capital Securities, (b) purchase or
redeem any of its Capital Securities, (c) pay any management fees or similar
fees to any of its equityholders or any Affiliate thereof, (d) make any
redemption, prepayment, defeasance, repurchase or any other payment in respect
of any unsecured Debt, if any or (e) set aside funds for any of the foregoing.
Notwithstanding the foregoing, any Subsidiary may pay dividends or make other
distributions to a Company or to a domestic Wholly-Owned Subsidiary of a
Company.

11.5       Mergers, Consolidations, Sales. Not, and not permit any other Loan
Party to, (a) be a party to any merger or consolidation, or purchase or
otherwise acquire all or substantially all of the assets or any Capital
Securities of any class of, or any partnership or joint venture interest in, any
other Person, (b) sell, transfer, convey or lease all or any substantial part of
its assets or Capital Securities (including the sale of Capital Securities of
any Subsidiary), or (c) sell or assign with or without recourse any receivables,
except for (i) any such merger, consolidation, sale, transfer, conveyance, lease
or assignment of or by any Company or Wholly-Owned Subsidiary of a Company into
a Company (other than Technologies) or into any other domestic Wholly-Owned
Subsidiary of a Company; (ii) any such purchase or other acquisition by a
Company or any domestic Wholly-Owned Subsidiary of a Company of the assets or
Capital Securities of any Company (other than Technologies) or any Wholly-Owned
Subsidiary of a Company; or (iii) any Acquisition by a Company in respect of
which the requirements of Section 10.9 and Section 10.11 have been satisfied,
where:

(A)         the business, divisions or operating units acquired are for use, or
the Person acquired is engaged or reasonably related or complementary thereto,
in the businesses engaged in by Loan Parties on the Closing Date;

(B)         immediately before and after giving effect to such Acquisition, no
Event of Default on an actual or pro forma basis shall exist or would result
therefrom;

(C)         the aggregate consideration to be paid by the Companies (including
Acquired Debt assumed or issued in connection therewith, the amount thereof to
be calculated in accordance with GAAP, and the fair market value of any non-cash
consideration) in connection with (1) such Acquisition (or any series of related
Acquisitions) is less than $10,000,000 in any given transaction (or series of
related transactions) and (2) all Acquisitions after the Closing Date is less
than $30,000,000 in the aggregate;

(D)         immediately after giving effect to such Acquisition the Companies
and their respective Subsidiaries are in pro forma compliance with the financial
ratios set forth in Section 11.14;

(E)         in the case of the Acquisition of any Person, the governing body of
such Person has approved such Acquisition;

 

 


--------------------------------------------------------------------------------



 

 

(F)          in connection with such Acquisition, the Administrative Agent shall
have received complete executed copies of each material document, instrument and
agreement to be executed in connection with such Acquisition together with all
lien search reports and lien release letters and other documents as the
Administrative Agent may require to evidence the termination of liens on the
assets or business to be acquired;

(G)         reasonably prior to such Acquisition, the Administrative Agent shall
have received an acquisition summary with respect to the Person and/or business
or division to be acquired, such summary to include a reasonably detailed
description thereof (including financial information) and operating results
(including financial statements for the most recent twelve (12) month period for
which they are available and as otherwise available), the terms and conditions,
including economic terms, of the proposed Acquisition, and the calculation of
pro forma compliance with the financial ratios set forth in Section 11.14;

(H)         Administrative Agent shall have approved the computation of pro
forma compliance with the financial ratios and restrictions set forth in Section
11.14;

(I)           consents, if necessary, have been obtained in favor of
Administrative Agent and the Lenders to the granting of a security interest
and/or the collateral assignment of rights and indemnities under the related
acquisition documents and opinions of counsel for the Loan Parties and/or
relevant Subsidiaries and, if delivered to the Loan Parties or any such
Subsidiary, of the selling party allowing reliance thereon by the Administrative
Agent and the Lenders have been delivered and the applicable Company shall have
executed an agreement providing for the granting of a security interest in, and
the collateral assignment to the Administrative Agent of, such Company's rights
and indemnities under the related acquisition documents;

(J)          if such Acquisition is structured as an acquisition of equity
interests of a Person, (i) such Person which is organized under the laws of the
United States of America or any state (or the District of Columbia) thereof, or
Canada or any province thereof, (ii) such Acquisition is of one hundred percent
of the equity interests of a Person (and in respect of which the provisions of
Section 10.11 will be complied with), or is made through a domestic Wholly-Owned
Subsidiary which acquires one hundred percent of the equity interests of such
Person, and (iii) the provisions of Section 10.11 have been satisfied with
respect to all such Persons and its Subsidiaries or such newly-formed Subsidiary
concurrently with or prior to such Acquisition;

(K)         if such Acquisition is structured as an acquisition of assets, such
assets are located in the United States of America or Canada;

(L)         if the assets acquired in such Acquisition are intended to be
included in the Borrowing Base, the Administrative Agent must provide its prior
written approval, upon its review of such assets including, without limitation,
its review

 


--------------------------------------------------------------------------------



 

of such field examinations, audits, appraisals and other due diligence as the
Administrative Agent shall require in its reasonable discretion in good faith;
it being acknowledged and agreed that (i) the Administrative Agent may require
that the acquired assets be held in a separate domestic Wholly-Owned Subsidiary
which shall be deemed a Guarantor and (ii) such additional assets, if any,
included in the Borrowing Base may be subject to different advance rates or may
require the imposition of additional reserves with respect thereto; and

(M)        if the Acquisition is structured as a merger, the Company party
thereto is the surviving entity.

(any such Acquisition described in this clause (iii), being a "Permitted
Acquisition").

11.6       Modification of Organizational Documents. Not permit the charter,
by-laws or other organizational documents of any Loan Party to be amended or
modified in any way which could reasonably be expected to materially adversely
affect the interests of the Lenders; not change, or allow any Loan Party to
change, its state of formation or its organizational form.

11.7       Transactions with Affiliates. Not, and not permit any other Loan
Party to, enter into, or cause, suffer or permit to exist any transaction,
arrangement or contract with any of its other Affiliates (other than the Loan
Parties) which is on terms which are less favorable than are obtainable from any
Person which is not one of its Affiliates (except for existing intercompany
Debt).

11.8       Unconditional Purchase Obligations. Not, and not permit any other
Loan Party to, enter into or be a party to any contract for the purchase of
materials, supplies or other property or services if such contract requires that
payment be made by it regardless of whether delivery is ever made of such
materials, supplies or other property or services.

11.9       Inconsistent Agreements. Not, and not permit any other Loan Party to,
enter into any agreement containing any provision which would (a) be violated or
breached by any borrowing by the Companies hereunder or by the performance by
any Loan Party of any of its Obligations hereunder or under any other Loan
Document, (b) prohibit any Loan Party from granting to the Administrative Agent
and the Lenders, a Lien on any of its assets or (c) create or permit to exist or
become effective any encumbrance or restriction on the ability of any Subsidiary
of a Company to (i) pay dividends or make other distributions to any Company or
any other Subsidiary of a Company, or pay any Debt owed to a Company or any
other Subsidiary of a Company, (ii) make loans or advances to any Loan Party or
(iii) transfer any of its assets or properties to any Loan Party, other than (A)
customary restrictions and conditions contained in agreements relating to the
sale of all or a substantial part of the assets of any Subsidiary of a Company
pending such sale, provided that such restrictions and conditions apply only to
the Person to be sold and such sale is permitted hereunder, (B) restrictions or
conditions imposed by any agreement relating to purchase money Debt, Capital
Leases and other secured Debt permitted by this Agreement if such restrictions
or conditions apply only to the property or assets securing such Debt and
(C) customary provisions in leases and other contracts restricting the
assignment thereof.

 

 


--------------------------------------------------------------------------------



 

 

11.10     Business Activities; Issuance of Equity. Not, and not permit any other
Loan Party to, engage in any line of business other than the businesses engaged
in on the date hereof and businesses reasonably related and complementary
thereto. Not, and not permit any other Loan Party to, issue any Capital
Securities other than (a) any issuance of shares of Technologies’ Capital
Securities consisting of common stock pursuant to any employee or director
option program, benefit plan or compensation program or (b) any issuance by a
Subsidiary to a Company or a Subsidiary of a Company in accordance with Section
11.4.

11.11     Investments. Not, and not permit any other Loan Party to, make or
permit to exist any Investment in any other Person, except the following:

(a)          contributions by any Loan Party to the capital of any Wholly-Owned
Subsidiary of any Company, so long as the recipient of any such capital
contribution has guaranteed the Obligations and such guaranty is secured by a
pledge of all of its Capital Securities and substantially all of its real and
personal property, in each case in accordance with Section 10.10;

 

(b)

Investments constituting Debt permitted by Section 11.1;

(c)          Contingent Liabilities constituting Debt permitted by Section 11.1
or Liens permitted by Section 11.2;

 

(d)

Cash Equivalent Investments;

(e)          bank deposits in the ordinary course of business; provided that the
aggregate amount of all such deposits (excluding amounts in payroll accounts or
for accounts payable, in each case to the extent that checks have been issued by
third parties) which are maintained with any bank other than the Administrative
Agent shall not at any time exceed $1,000,000;

(f)           Investments in securities of Account Debtors received pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such account debtors;

 

(g)

Investments listed on Schedule 11.11 as of the Closing Date;

(h)          Investments constituting Permitted Acquisitions so long as the
provisions of Section 10.11 have been satisfied; and

(i)           the purchase by Westell Technologies, Inc., from time to time
during the term of this Agreement, of shares of CPI in transactions having an
aggregate purchase price not to exceed $500,000 for all such transactions, from
departing employees of CPI who owned such shares as of the date of this
Agreement.

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no

 


--------------------------------------------------------------------------------



 

Investment otherwise permitted by clause (b) or (c) shall be permitted to be
made if, immediately before or after giving effect thereto, any Event of Default
or Unmatured Event of Default exists.

11.12     Restriction of Amendments to Certain Documents. Not amend or otherwise
modify, or waive any rights under, the Enginuity Transaction Documents if, in
any case, such amendment, modification or waiver could be adverse to the
interests of the Lenders.

11.13

Fiscal Year". Not change its Fiscal Year.



11.14

Financial Covenants.

 

11.14.1              Fixed Charge Coverage Ratio. Not permit the Fixed Charge
Coverage Ratio as of the last day of any Computation Period to be less than
1.50:1.00.

11.14.2              Minimum Tangible Net Worth. Not permit Tangible Net Worth
as of the end of any Fiscal Quarter in any Fiscal Year to be less the sum of
$60,000,000 plus fifty percent (50%) of the Companies’ positive Consolidated Net
Income for each Fiscal Quarter ending on and after June 30, 2006 (on a
cumulative basis).

11.14.3              Total Debt to EBITDA Ratio. Not permit the Total Debt to
EBITDA Ratio as of the last day of any Computation Period to exceed 2.50:1.00.

11.14.4               Capital Expenditures. Not permit the aggregate amount of
all Capital Expenditures made by the Loan Parties in the Fiscal Year ending on
March 31, 2007 to exceed $10,000,000 and in any Fiscal Year ending on or after
March 31, 2008 to exceed $7,500,000; provided however, that if the full amount
of Capital Expenditures available under this Section 11.14.4 is not expended in
any particular Fiscal Year, fifty percent (50%) of such remainder amount shall
be available to be expended as a Capital Expenditure in the next succeeding
Fiscal Year.

11.15   Cancellation of Debt. Not, and not permit any other Loan Party to,
cancel any claim or debt owing to it, except for reasonable consideration or in
the ordinary course of business, and except for the cancellation of debts or
claims not to exceed $500,000 in any Fiscal Year.

11.16     Asset Dispositions. Not, and not permit any other Loan Party to,
dispose of any of its property, whether now owned or hereafter acquired, except:

(a)          the disposition of obsolete or worn out property in the ordinary
course of business;

 

(b)

the sale of inventory in the ordinary course of business;

 

(c)

dispositions permitted under Section 11.5; and

 

(d)          the disposition of product lines, which management reasonably
believes is in the best interests of the Loan Parties, in each instance in an
amount not to exceed

 


--------------------------------------------------------------------------------



 

$5,000,000 (inclusive of any Dispositions permitted pursuant to clause (c) of
the definition of "Asset Dispositions").

SECTION 12.

EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:

12.1       Initial Credit Extension. The obligation of the Lenders to make the
initial Loans and the obligation of the Issuing Lender to issue its initial
Letter of Credit (whichever first occurs) is, in addition to the conditions
precedent specified in Section 12.2, subject to the conditions precedent that
the Administrative Agent shall have received all of the following, each duly
executed and dated the Closing Date (or such earlier date as shall be
satisfactory to the Administrative Agent), in form and substance satisfactory to
the Administrative Agent (and the date on which all such conditions precedent
have been satisfied or waived in writing by the Administrative Agent and the
Lenders is called the “Closing Date”):

12.1.1  List of Closing Documents. All instruments, documents, certificates and
agreements, set forth on the list of closing documents attached hereto as
Schedule 12.1.1 and such other instruments, documents, agreements, reports,
opinions and certificates as the Administrative Agent and/or any Lender may
reasonably request, in each case, fully executed by all parties thereto and
inform and substance reasonably satisfactory to the Administrative Agent.

12.1.2  Authorization Documents. For each Loan Party, such Person’s (a) charter
(or similar formation document), certified by the appropriate governmental
authority; (b) good standing certificates in its state of incorporation (or
formation) and in each other state reasonably requested by the Administrative
Agent; (c) bylaws (or similar governing document); (d) resolutions of its board
of directors (or similar governing body) approving and authorizing such Person’s
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; and (e) signature and incumbency
certificates of its officers executing any of the Loan Documents (it being
understood that the Administrative Agent and each Lender may conclusively rely
on each such certificate until formally advised by a like certificate of any
changes therein), all certified by its secretary or an assistant secretary (or
similar officer) as being in full force and effect without modification.

12.1.3  Consents, etc. Certified copies of all documents evidencing any
necessary corporate or partnership action, consents and governmental approvals
(if any) required for the execution, delivery and performance by the Loan
Parties of the documents referred to in this Section 12.

12.1.4  Perfection Certificate. A Perfection Certificate completed and executed
by each Loan Party.

12.1.5  Opinions of Counsel. Opinions of counsel for each Loan Party, including
local counsel reasonably requested by the Administrative Agent.

 

 


--------------------------------------------------------------------------------



 

 

12.1.6  Compliance Certificate. Compliance Certificate for the Fiscal Quarter
ending March 31, 2006.

12.1.7  Insurance. Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that the
Administrative Agent has been named as a lender’s loss payee, an additional
insured on all related insurance policies and received an assignment of all
business interruption insurance.

12.1.8  Payment of Fees. Evidence of payment by the Companies of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of the Administrative Agent to
the extent invoiced prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by the Administrative
Agent through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Companies and the
Administrative Agent).

12.1.9  Search Results; Lien Terminations. Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Closing Date,
listing all effective financing statements which name any Loan Party (under
their present names and any previous names) as debtors, together with (a) copies
of such financing statements, and (b) such other Uniform Commercial Code
termination statements as the Administrative Agent may reasonably request.

12.1.10              Filings, Registrations and Recordings. The Administrative
Agent shall have received each document (including Uniform Commercial Code
financing statements) required by the Collateral Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the collateral described therein,
prior to any other Liens (subject only to Liens permitted pursuant to
Section 11.2), in proper form for filing, registration or recording.

12.1.11              Material Adverse Effect. The Administrative Agent shall be
satisfied that, since March 31, 2006, there has been no material adverse change
in, or material adverse effect upon the financial condition, operations, assets,
business or properties of the Loan Parties, taken as a whole; provided, however,
that such condition shall only apply to Loans made or Letters of Credit advanced
on the Closing Date.

12.1.12              Projections. Projected income statements, balance sheets
and statements of cash flow of the Companies and their respective Subsidiaries
on a consolidated basis after giving effect to the making of the initial Loans
and the issuance of the initial Letters of Credit for Fiscal Year 2007.

12.1.13              Other. Such other documents as the Administrative Agent or
any Lender may reasonably request.

 

 


--------------------------------------------------------------------------------



 

 

12.2       Conditions. The obligation (a) of each Lender to make each Loan and
(b) of the Issuing Lender to issue each Letter of Credit is subject to the
following further conditions precedent that:

12.2.1  Compliance with Warranties, No Default, etc. Both before and after
giving effect to any borrowing and the issuance of any Letter of Credit, the
following statements shall be true and correct:

(a)          the representations and warranties of each Loan Party set forth in
this Agreement and the other Loan Documents shall be true and correct in all
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date); and

(b)          no Event of Default or Unmatured Event of Default shall have then
occurred and be continuing.

12.2.2  Confirmatory Certificate. If requested by the Administrative Agent or
any Lender, the Administrative Agent shall have received (in sufficient
counterparts to provide one to each Lender) a certificate dated the date of such
requested Loan or Letter of Credit and signed by a duly authorized
representative of the Company Representative as to the matters set out in
Section 12.2.1 (it being understood that each request by the Companies for the
making of a Loan or the issuance of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Companies that the conditions
precedent set forth in Section 12.2.1 will be satisfied at the time of the
making of such Loan or the issuance of such Letter of Credit), together with
such other documents as the Administrative Agent or any Lender may reasonably
request in support thereof.

SECTION 13.

EVENTS OF DEFAULT AND THEIR EFFECT.

13.1       Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

13.1.1  Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for five days, in the
payment when due of any interest, fee, reimbursement obligation with respect to
any Letter of Credit or other amount payable by the Companies hereunder or under
any other Loan Document.

13.1.2  Non-Payment of Other Debt. Any default shall occur under the terms
applicable to any Debt of any Loan Party in an aggregate amount (for all such
Debt so affected and including undrawn committed or available amounts and
amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding $500,000 and such default shall (a) consist of the
failure to pay such Debt when due, whether by acceleration or otherwise, or
(b) accelerate the maturity of such Debt or permit the holder or holders
thereof, or any trustee or agent for such holder or holders, to cause such Debt
to become due and payable (or require any Loan Party to purchase or redeem such
Debt or post cash collateral in respect thereof) prior to its expressed
maturity.

 

 


--------------------------------------------------------------------------------



 

 

13.1.3  Other Material Obligations. Default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Loan Party with respect to any material purchase or lease of goods or
services where such default, singly or in the aggregate with all other such
defaults, could reasonably be expected to have a Material Adverse Effect.

13.1.4  Bankruptcy, Insolvency, etc. Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan
Party, and if such case or proceeding is not commenced by such Loan Party, it is
consented to or acquiesced in by such Loan Party, or remains for 60 days
undismissed; or any Loan Party takes any action to authorize, or in furtherance
of, any of the foregoing.

13.1.5  Non-Compliance with Loan Documents. (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Sections 10.1.5, 10.3(b)(1)
or 10.5 or Section 11; or (b) failure by any Loan Party to comply with or to
perform any other provision of this Agreement or any other Loan Document (and
not constituting an Event of Default under any other provision of this
Section 13) and continuance of such failure described in this clause (b) for 30
days.

13.1.6  Representations; Warranties. Any representation or warranty made by any
Loan Party herein or any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Loan Party to the
Administrative Agent or any Lender in connection herewith is false or misleading
in any material respect on the date as of which the facts therein set forth are
stated or certified.

13.1.7  Pension Plans. (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination a Company or any Subsidiary of any
Company or any member of the Controlled Group could be required to make a
contribution to such Pension Plan, or could incur a liability or obligation to
such Pension Plan, in excess of $500,000; (b) a contribution failure occurs with
respect to any Pension Plan sufficient to give rise to a Lien under Section
302(f) of ERISA; (c) the Unfunded Liability exceeds twenty percent of the Total
Plan Liability, or (d) there shall occur any withdrawal or partial withdrawal
from a Multiemployer Pension Plan and the withdrawal liability (without
unaccrued interest) to Multiemployer Pension Plans as a result of such
withdrawal (including any outstanding withdrawal liability that a Company, or
any Subsidiary of a Company or any member of the Controlled Group have incurred
on the date of such withdrawal) exceeds $500,000.

 

 


--------------------------------------------------------------------------------



 

 

13.1.8  Judgments. Final judgments which exceed an aggregate of $250,000 shall
be rendered against any Loan Party and shall not have been paid, discharged or
vacated or had execution thereof stayed pending appeal within 30 days after
entry or filing of such judgments.

13.1.9  Invalidity of Collateral Documents, etc. Any Collateral Document shall
cease to be in full force and effect; or any Loan Party (or any Person by,
through or on behalf of any Loan Party) shall contest in any manner the
validity, binding nature or enforceability of any Collateral Document.

13.1.10

Intentionally Omitted.

 



13.1.11

Change of Control". A Change of Control shall occur.

13.2       Effect of Event of Default. If any Event of Default described in
Section 13.1.4 shall occur in respect of any Loan Party, the Commitments shall
immediately terminate and the Loans and all other Obligations hereunder shall
become immediately due and payable and the Companies shall become immediately
obligated to Cash Collateralize all Letters of Credit, all without presentment,
demand, protest or notice of any kind; and, if any other Event of Default shall
occur and be continuing, the Administrative Agent may (and, upon the written
request of the Required Lenders shall) declare the Commitments to be terminated
in whole or in part and/or declare all or any part of the Loans and all other
Obligations hereunder to be due and payable and/or demand that the Companies
immediately Cash Collateralize all or any Letters of Credit, whereupon the
Commitments shall immediately terminate (or be reduced, as applicable) and/or
the Loans and other Obligations hereunder shall become immediately due and
payable (in whole or in part, as applicable) and/or the Companies shall
immediately become obligated to Cash Collateralize the Letters of Credit (all or
any, as applicable), all without presentment, demand, protest or notice of any
kind. The Administrative Agent shall promptly advise the Company Representative
of any such declaration, but failure to do so shall not impair the effect of
such declaration. Any cash collateral delivered hereunder shall be held by the
Administrative Agent (without liability for interest thereon) and applied to the
Obligations arising in connection with any drawing under a Letter of Credit.
After the expiration or termination of all Letters of Credit, such cash
collateral shall be applied by the Administrative Agent to any remaining
Obligations hereunder and any excess shall be delivered to the Companies or as a
court of competent jurisdiction may elect.

SECTION 14.

THE AGENT.

14.1       Appointment and Authorization. Each Lender hereby irrevocably
(subject to Section 14.10) appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the
Administrative Agent shall not have any duty or responsibility except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or

 


--------------------------------------------------------------------------------



 

any other Loan Document or otherwise exist against the Administrative Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in other Loan Documents with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

14.2       Issuing Lender. The Issuing Lender shall act on behalf of the Lenders
(according to their Pro Rata Shares) with respect to any Letters of Credit
issued by it and the documents associated therewith. The Issuing Lender shall
have all of the benefits and immunities (a) provided to the Administrative Agent
in this Section 14 with respect to any acts taken or omissions suffered by the
Issuing Lender in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 14, included the Issuing Lender with respect to
such acts or omissions and (b) as additionally provided in this Agreement with
respect to the Issuing Lender.

14.3       Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

14.4       Exculpation of Administrative Agent. None of the Administrative Agent
nor any of its directors, officers, employees or agents shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
Affiliate of any Company, or any officer thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of the Companies or
any other party to any Loan Document to perform their Obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any of their Subsidiaries or Affiliates.

14.5       Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter,

 


--------------------------------------------------------------------------------



 

telegram, facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Loan Parties), independent accountants
and other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate and, if it so
requests, confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
each Lender. For purposes of determining compliance with the conditions
specified in Section 12, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

14.6       Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Event of Default or Unmatured
Event of Default except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Company Representative referring to this
Agreement, describing such Event of Default or Unmatured Event of Default and
stating that such notice is a “notice of default”. The Administrative Agent will
notify the Lenders of its receipt of any such notice. The Administrative Agent
shall take such action with respect to such Event of Default or Unmatured Event
of Default as may be requested by the Required Lenders in accordance with
Section 13; provided that unless and until the Administrative Agent has received
any such request, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such Event
of Default or Unmatured Event of Default as it shall deem advisable or in the
best interest of the Lenders.

14.7       Credit Decision. Each Lender acknowledges that the Administrative
Agent has not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties, and made its own decision to enter into
this Agreement and to extend credit to the Companies hereunder. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and

 


--------------------------------------------------------------------------------



 

 

the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Companies. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Companies which may come into the
possession of the Administrative Agent.

14.8       Indemnification. Whether or not the transactions contemplated hereby
are consummated, each Lender shall indemnify upon demand the Administrative
Agent and its directors, officers, employees and agents (to the extent not
reimbursed by or on behalf of the Companies and without limiting the obligation
of the Companies to do so), according to its applicable Pro Rata Share, from and
against any and all Indemnified Liabilities (as hereinafter defined); provided
that no Lender shall be liable for any payment to any such Person of any portion
of the Indemnified Liabilities to the extent determined by a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from the applicable Person’s own gross negligence or willful misconduct. No
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs and Taxes) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Companies. The undertaking in this Section shall survive repayment of the Loans,
cancellation of the Notes, expiration or termination of the Letters of Credit,
any foreclosure under, or modification, release or discharge of, any or all of
the Collateral Documents, termination of this Agreement and the resignation or
replacement of the Administrative Agent.

14.9       Administrative Agent in Individual Capacity. LaSalle and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the Loan
Parties and Affiliates as though LaSalle were not the Administrative Agent
hereunder and without notice to or consent of any Lender. Each Lender
acknowledges that, pursuant to such activities, LaSalle or its Affiliates may
receive information regarding the Companies or their Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Company or such Affiliate) and acknowledges that the Administrative Agent shall
be under no obligation to provide such information to them. With respect to
their Loans (if any), LaSalle and its Affiliates shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though LaSalle were not the Administrative Agent, and the terms “Lender” and
“Lenders” include LaSalle and its Affiliates, to the extent applicable, in their
individual capacities.

 

 


--------------------------------------------------------------------------------



 

 

14.10     Successor Administrative Agent. The Administrative Agent may resign as
the Administrative Agent upon 30 days’ notice to the Lenders. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall,
with (so long as no Event of Default exists) the consent of the Company (which
shall not be unreasonably withheld or delayed), appoint from among the Lenders a
successor agent for the Lenders. If no successor agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Company Representative, a successor agent from among the Lenders. Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent” shall mean such
successor agent, and the retiring Administrative Agent’s appointment, powers and
duties as the Administrative Agent shall be terminated. After any retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Section 14 and Sections 15.5 and 15.16 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as the Administrative Agent by the date which is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

14.11     Collateral Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, (a) to release any
Lien granted to or held by the Administrative Agent under any Collateral
Document (i) upon termination of the Commitments and payment in full of all
Loans and all other obligations of the Companies hereunder and the expiration or
termination of all Letters of Credit; (ii) constituting property sold or to be
sold or disposed of as part of or in connection with any disposition permitted
hereunder; or (iii) subject to Section 15.1, if approved, authorized or ratified
in writing by the Required Lenders; or (b) to subordinate its interest in any
Collateral to any holder of a Lien on such Collateral which is permitted by
Section 11.2(d)(i) or (d)(iii) (it being understood that the Administrative
Agent may conclusively rely on a certificate from the Company Representative in
determining whether the Debt secured by any such Lien is permitted by Section
11.1(b)). Upon request by the Administrative Agent at any time, the Lenders will
confirm in writing the Administrative Agent’s authority to release, or
subordinate its interest in, particular types or items of Collateral pursuant to
this Section 14.11.

14.12     Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Companies) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to

 


--------------------------------------------------------------------------------



 

have the claims of the Lenders and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders and the Administrative Agent under Sections 5,
15.5 and 15.17) allowed in such judicial proceedings; and

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.17.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

14.13     Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

SECTION 15.

GENERAL.

15.1       Waiver; Amendments. No delay on the part of the Administrative Agent
or any Lender in the exercise of any right, power or remedy shall operate as a
waiver thereof, nor shall any single or partial exercise by any of them of any
right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy. No amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement or the
other Loan Documents shall in any event be effective unless the same shall be in
writing and acknowledged by Lenders having an aggregate Pro Rata Shares of not
less than the aggregate Pro Rata Shares expressly designated herein with respect
thereto or, in the absence of such designation as to any provision of this
Agreement, by the Required Lenders, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No amendment, modification, waiver or consent
shall

 


--------------------------------------------------------------------------------



 

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender, (b) extend the date scheduled for payment of any principal
(excluding mandatory prepayments) of or interest on the Loans or any fees
payable hereunder without the written consent of each Lender directly affected
thereby, (c) reduce the principal amount of any Loan, the rate of interest
thereon or any fees payable hereunder, without the consent of each Lender
directly affected thereby (except for periodic adjustments of interest rates and
fees resulting from a change in the Applicable Margin as provided for in this
Agreement); or (d) release any party from its obligations under the Guaranty or
all or any substantial part of the Collateral granted under the Collateral
Documents, change the definition of Required Lenders, any provision of this
Section 15.1 or reduce the aggregate Pro Rata Share required to effect an
amendment, modification, waiver or consent, without, in each case, the written
consent of all Lenders (other than in connection with any permitted increase to
the Revolving Commitment pursuant to Section 6.1.1). No provision of
Sections 6.2.2 or 6.3 with respect to the timing or application of mandatory
prepayments of the Loans shall be amended, modified or waived without the
consent of Lenders having a majority of the aggregate Pro Rata Shares of the
Revolving Loans affected thereby. No provision of Section 14 or other provision
of this Agreement affecting the Administrative Agent in its capacity as such
shall be amended, modified or waived without the consent of the Administrative
Agent. No provision of this Agreement relating to the rights or duties of the
Issuing Lender in its capacity as such shall be amended, modified or waived
without the consent of the Issuing Lender.

15.2       Confirmations. Each Company and each holder of a Note agree from time
to time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans then outstanding under
such Note.

15.3       Notices. Except as otherwise provided in Sections 2.2.2 and 2.2.3,
all notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Annex B or at such
other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received. For purposes of Sections 2.2.2 and 2.2.3, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an authorized
officer or employee of the Company Representative, and the Companies shall hold
the Administrative Agent and each other Lender harmless from any loss, cost or
expense resulting from any such reliance.

15.4       Computations. Where the character or amount of any asset or liability
or item of income or expense is required to be determined, or any consolidation
or other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Company Representative notifies
the Administrative Agent that the Companies wish to amend any covenant in
Sections 10 or 11.14 (or any related definition) to eliminate or to take into
account

 


--------------------------------------------------------------------------------



 

the effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Company Representative that the Required
Lenders wish to amend Sections 10 or 11.14 (or any related definition) for such
purpose), then the Companies’ compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant (or
related definition) is amended in a manner satisfactory to the Companies and the
Required Lenders.

15.5       Costs, Expenses and Taxes. The Companies agrees jointly and severally
to pay on demand all reasonable out-of-pocket costs and expenses of the
Administrative Agent (including Attorney Costs and any Taxes) in connection with
the preparation, execution, delivery and administration (including perfection
and protection of any Collateral and the costs of Intralinks (or other similar
service), if applicable) of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (including any amendment, supplement or waiver to any
Loan Document), whether or not the transactions contemplated hereby or thereby
shall be consummated, and all reasonable out-of-pocket costs and expenses
(including Attorney Costs and any Taxes) incurred by the Administrative Agent
and each Lender after an Event of Default in connection with the collection of
the Obligations or the enforcement of this Agreement the other Loan Documents or
any such other documents or during any workout, restructuring or negotiations in
respect thereof. In addition, the Companies agree jointly and severally to pay,
and to save the Administrative Agent and the Lenders harmless from all liability
for, any reasonable fees of the Companies’ auditors in connection with any
reasonable exercise by the Administrative Agent and the Lenders of their rights
pursuant to Section 10.2. All Obligations provided for in this Section 15.5
shall survive repayment of the Loans, cancellation of the Notes, expiration or
termination of the Letters of Credit and termination of this Agreement.

15.6

Assignments; Participations.

 

 

15.6.1

Assignments.

(a)          Any Lender may at any time assign to one or more Persons (any such
Person, an “Assignee”) all or any portion of such Lender’s Loans and
Commitments, with the prior written consent of the Administrative Agent, the
Issuing Lender (for an ssignment of the Revolving Loans and the Revolving
Commitment) and, so long as no Event of Default exists, the Company
Representative (which consents shall not be unreasonably withheld or delayed and
shall not be required for an assignment by a Lender to a Lender or an Affiliate
of a Lender). Except as the Administrative Agent may otherwise agree, any such
assignment shall be in a minimum aggregate amount equal to $5,000,000 or, if
less, the remaining Commitment and Loans held by the assigning Lender. The
Companies, the Company Representative and the Administrative Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned to an Assignee until the Administrative Agent
shall have received and accepted an effective assignment agreement in
substantially the form of Exhibit D hereto (an “Assignment Agreement”) executed,
delivered and fully completed by the applicable parties thereto and a processing
fee of $3,500. No assignment may be made to any Person if at the time of such
assignment the Companies would be obligated

 


--------------------------------------------------------------------------------



 

to pay any greater amount under Sections 7.6 or 8 to the Assignee than the
Companies are then obligated to pay to the assigning Lender under such Sections
(and if any assignment is made in violation of the foregoing, the Companies will
not be required to pay such greater amounts). Any attempted assignment not made
in accordance with this Section 15.6.1 shall be treated as the sale of a
participation under Section 15.6.2. The Company Representative shall be deemed
to have granted their consent to any assignment requiring its consent hereunder
unless the Company Representative has expressly objected to such assignment
within three Business Days after notice thereof.

(b)          From and after the date on which the conditions described above
have been met, (i) such Assignee shall be deemed automatically to have become a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Companies shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment (and, as applicable, a Note in the principal
amount of the Pro Rata Share of the Revolving Commitment retained by the
assigning Lender). Each such Note shall be dated the effective date of such
assignment. Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to the Company Representative any prior Note held by it.

(c)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

15.6.2  Participations. Any Lender may at any time sell to one or more Persons
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) the Companies, the Company
Representative and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations hereunder and (c) all amounts payable by the Companies shall be
determined as if such Lender had not sold such participation and shall be paid
directly to such Lender. No Participant shall have any direct or indirect voting
rights hereunder except with respect to any event described in Section 15.1
expressly requiring the unanimous vote of all Lenders or, as applicable, all
affected Lenders. Each Lender agrees to incorporate the requirements of the
preceding sentence into each participation agreement which such Lender enters
into with any Participant. The Companies agree that if amounts outstanding under
this Agreement are due and payable (as a

 


--------------------------------------------------------------------------------



 

result of acceleration or otherwise), each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement and with respect to any Letter of Credit to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided that such right of set-off shall be
subject to the obligation of each Participant to share with the Lenders, and the
Lenders agree to share with each Participant, as provided in Section 7.5. The
Companies also agree that each Participant shall be entitled to the benefits of
Section 7.6 or 8 as if it were a Lender (provided that on the date of the
participation no Participant shall be entitled to any greater compensation
pursuant to Section 7.6 or 8 than would have been paid to the participating
Lender on such date if no participation had been sold and that each Participant
complies with Section 7.6(d) as if it were an Assignee).

15.7       Register. The Administrative Agent shall maintain a copy of each
Assignment Agreement delivered and accepted by it and register (the “Register”)
for the recordation of names and addresses of the Lenders and the Commitment of
each Lender from time to time and whether such Lender is the original Lender or
the Assignee. No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Loans. The Administrative Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register.

15.8       GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

15.9       Confidentiality. As required by federal law and the Administrative
Agent’s policies and practices, the Administrative Agent may need to obtain,
verify, and record certain customer identification information and documentation
in connection with opening or maintaining accounts, or establishing or
continuing to provide services. The Administrative Agent and each Lender agree
to use commercially reasonable efforts (equivalent to the efforts the
Administrative Agent or such Lender applies to maintain the confidentiality of
its own confidential information) to maintain as confidential all information
provided to them by any Loan Party and designated as confidential, except that
the Administrative Agent and each Lender may disclose such information (a) to
Persons employed or engaged by the Administrative Agent or such Lender in
evaluating, approving, structuring or administering the Loans and the
Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Administrative Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of the Administrative Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to

 


--------------------------------------------------------------------------------



 

which the Administrative Agent or such Lender is a party; (f) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender; (g) to any Affiliate of the Administrative Agent, the Issuing Lender or
any other Lender who may provide Bank Products to the Loan Parties; or (h) that
ceases to be confidential through no fault of the Administrative Agent or any
Lender. Notwithstanding the foregoing, the Companies consent to the publication
by the Administrative Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and the Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.

15.10     Severability. Whenever possible each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Companies
and rights of the Administrative Agent and the Lenders expressed herein or in
any other Loan Document shall be in addition to and not in limitation of those
provided by applicable law.

15.11     Nature of Remedies. All Obligations of the Companies and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

15.12     Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof (except as relates to the fees described in Section 5.3) and any prior
arrangements made with respect to the payment by the Companies of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Administrative Agent or the Lenders.

15.13     Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
executed Loan Documents maintained by the Lenders shall deemed to be originals.

15.14     Successors and Assigns. This Agreement shall be binding upon the
Companies, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Company, the
Lenders and the Administrative Agent and the successors and assigns of the
Lenders and the Administrative Agent. No other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in

 


--------------------------------------------------------------------------------



 

connection with, this Agreement or any of the other Loan Documents. No Company
may not assign or transfer any of its rights or Obligations under this Agreement
without the prior written consent of the Administrative Agent and each Lender.

15.15     Captions. Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.

15.16     Customer Identification - USA Patriot Act Notice. Each Lender and
LaSalle (for itself and not on behalf of any other party) hereby notifies the
Loan Parties that, pursuant to the requirements of the USA Patriot Act, Title
III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or LaSalle, as applicable, to
identify the Loan Parties in accordance with the Act.

15.17     INDEMNIFICATION BY THE COMPANIES. IN CONSIDERATION OF THE EXECUTION
AND DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT AND THE LENDERS AND
THE AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, EACH COMPANY HEREBY
JOINTLY AND SEVERALLY AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE
AGENT, EACH LENDER AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES
AND AGENTS OF THE ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”)
FREE AND HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS,
LOSSES, LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS
(COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR
ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER
OFFER, MERGER, PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS OR OTHER
SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART,
DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE,
HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR
DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN
PARTY, (C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT
ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY OR THE OPERATIONS CONDUCTED
THEREON, (D) THE INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT
WHICH ANY LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE
DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION,
DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT BY ANY OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED
LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING

 


--------------------------------------------------------------------------------



 

UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, EACH COMPANY HEREBY AGREES TO
MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE
INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL
OBLIGATIONS PROVIDED FOR IN THIS SECTION 15.17 SHALL SURVIVE REPAYMENT OF THE
LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF
CREDIT, ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY
OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

15.18     Nonliability of Lenders. The relationship between the Companies on the
one hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Loan Party arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Loan Parties, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor. Neither the Administrative
Agent nor any Lender undertakes any responsibility to any Loan Party to review
or inform any Loan Party of any matter in connection with any phase of any Loan
Party’s business or operations. Each Company agrees, on behalf of itself and
each other Loan Party, that neither the Administrative Agent nor any Lender
shall have liability to any Loan Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Loan Party in connection with, arising out
of, or in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought. NO
LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF
ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND EACH COMPANY ON BEHALF
OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO
SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS
ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE
CLOSING DATE). Each Company acknowledges that it has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party. No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders

15.19     FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR

 


--------------------------------------------------------------------------------



 

THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL
BE DEEMED OR OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION. EACH COMPANY HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE
OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH COMPANY
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS.
EACH COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

15.20     WAIVER OF JURY TRIAL. EACH OF THE COMPANIES, THE ADMINISTRATIVE AGENT
AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

15.21   JOINT AND SEVERAL LIABILITY. Notwithstanding anything to the contrary
contained herein, all Obligations of each Company hereunder shall be joint and
several obligations of the Companies.

Notwithstanding any provisions of this Agreement to the contrary, it is intended
that the joint and several nature of the Obligations of the Companies and the
liens and security interests granted by the Companies to secure the Obligations,
not constitute a “Fraudulent Conveyance” (as defined below). Consequently, the
Administrative Agent, the Lenders and the Companies agree that if the
Obligations of a Company, or any liens or security interests granted by such
Company securing the Obligations would, but for the application of this
sentence, constitute a Fraudulent Conveyance, the Obligations of such Company
and the liens and security interests securing such Obligations shall be valid
and enforceable only to the maximum extent that would not cause such Obligations
or such lien or security interest to constitute a Fraudulent Conveyance, and the
Obligations of such Company and this Agreement shall automatically be deemed to
have been amended accordingly. For purposes hereof, “Fraudulent Conveyance”
means a fraudulent conveyance under Section 548 of Chapter 11 of Title II of the
United States Code (11 U.S.C. § 101, et seq.), as amended (the “Bankruptcy
Code”) or a fraudulent conveyance or fraudulent transfer under the applicable
provisions of any fraudulent

 


--------------------------------------------------------------------------------



 

conveyance or fraudulent transfer law or similar law of any state, nation or
other governmental unit, as in effect from time to time.

Each Company assumes responsibility for keeping itself informed of the financial
condition of each other Company, and any and all endorsers and/or guarantors of
any instrument or document evidencing all or any part of such other Company’s
Obligations and of all other circumstances bearing upon the risk of nonpayment
by such other Companies of their Obligations and each Company agrees that
neither the Administrative Agent nor any Lender shall have any duty to advise
such Company of information known to the Administrative Agent or any Lender
regarding such condition or any such circumstances or to undertake any
investigation not a part of its regular business routine. If the Administrative
Agent or any Lender, in its sole discretion, undertakes at any time or from time
to time to provide any such information to a Company, neither the Administrative
Agent nor such Lender shall be under any obligation to update any such
information or to provide any such information to such Company on any subsequent
occasion.

The Administrative Agent and the Lenders are hereby authorized, without notice
or demand and without affecting the liability of a Company hereunder or
impairing the obligations of such Company, to, at any time and from time to
time, (i) renew, extend, accelerate or otherwise change the time for payment of,
or other terms relating to any other Company’s Obligations or otherwise modify,
amend or change the terms of any promissory note or other agreement, document or
instrument now or hereafter executed by a Company and delivered to the
Administrative Agent; (ii) accept partial payments on any other Company’s
Obligations; (iii) take and hold security or collateral for the payment of any
other Company’s Obligations hereunder or for the payment of any guaranties of
any other Company’s Obligations or other liabilities of any other Company and
exchange, enforce, waive and release any such security or collateral; (iv) apply
such security or collateral and direct the order or manner of sale thereof as
the Administrative Agent, in its sole discretion, may determine; and (v) settle,
release, compromise, collect or otherwise liquidate any other Company’s
Obligations and any security or collateral therefore in any manner. The
Administrative Agent shall have the exclusive right to determine the time and
manner of application of any payments or credits, whether received from a
Company or any other source, and such determination shall be binding on such
Company. All such payments and credits may be applied in whole or in part, to
any of a Company’s Obligations as the Administrative Agent shall determine in
its sole discretion without affecting the validity or enforceability of the
Obligations of the other Companies.

Each Company hereby agrees that, except as hereinafter provided, its obligations
hereunder shall be unconditional, irrespective of (i) the absence of any attempt
to collect a Company’s Obligations from any Company or any guarantor or other
action to enforce the same; (ii) the waiver or consent by the Administrative
Agent or any Lender with respect to any provision of any instrument evidencing
Company’s Obligations, or any part thereof, or any other agreement heretofore,
now or hereafter executed by a Company and delivered to the Administrative Agent
or any Lender; (iii) failure by the Administrative Agent to take any steps to
perfect and maintain its security interest in, or to preserve its rights to, any
security or collateral for the Companies’ Obligations; (iv) the institution of
any proceeding under the Bankruptcy Code or any similar proceeding, by or
against a Company or Administrative Agent’s election in any such proceeding of
the application of Section 1111(b)(2) of the

 


--------------------------------------------------------------------------------



 

Bankruptcy Code; (v) any borrowing or grant of a security interest by any
Company as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi)
the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the Administrative Agent’s or any Lender’s claim(s) for repayment of
any of Company’s Obligations; or (vii) any other circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor.

No payment made by or for the account of a Company including, without
limitation, (i) a payment made by such Borrower on behalf of another Company’s
Obligations or (ii) a payment made by any other person under any guaranty, shall
entitle such Company, by subrogation or otherwise, to any payment from such
other Company or from or out of such other Company’s property and such Company
shall not exercise any right or remedy against such other Company or any
property of such other Company by reason of any performance of such Company of
its joint and several obligations.

15.22     Effect on Existing Credit Agreement; No Novation. The Borrowers, the
Lenders and the Administrative Agent hereby agree that as of the Closing Date:
(i) the terms and provisions of the Existing Credit Agreement shall be and
hereby are amended, superseded and restated in their entirety by the terms and
provisions of this Agreement; (ii) the Lenders and the Administrative Agent
shall not have any obligations under the Existing Credit Agreement, except to
the extent that any such obligations may be restated in this Agreement or in the
other Loan Documents, and (iii) the execution and delivery of this Agreement
shall not constitute or effect, or be deemed to constitute or effect a novation,
refinancing, discharge, extinguishment or refunding of any of the “Obligations”
(as defined in the Existing Credit Agreement) or that portion of the existing
Obligations which remain outstanding under this Agreement.

15.23     Publicity. The Companies hereby consent to the issuance or
dissemination by the Lenders to the public of information generally describing
the credit accommodations entered into pursuant to this Agreement (as it may be
amended, modified and supplemented from time to time) including without
limitation the names and addresses of the Companies, a general description of
the Companies’ businesses and the use of the Companies’ names and logos in
connection therewith.

[signature pages follow]

 


--------------------------------------------------------------------------------



 

 

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

COMPANIES:

WESTELL TECHNOLOGIES, INC., as a Company and as the Company Representative

 

 

By:

____________________________________

 

Title:

____________________________________

 

Address:

750 North Commons Drive

 

Aurora, Illinois 60504

 

 

WESTELL, INC., as a Company

 

By:

____________________________________

 

Title:

____________________________________

 

Address:

750 North Commons Drive

 

 

Aurora, Illinois 60504

 

 

 

CONFERENCE PLUS, INC., as a Company

 

 

By:

____________________________________

 

Title:

____________________________________

 

Address:

750 North Commons Drive

 

 

Aurora, Illinois 60504

 

 

 

TELTREND LLC, as a Company

 

 

By:

___________________________________

 

 

Title:

____________________________________

 

Address:

750 North Commons Drive

 

 

Aurora, Illinois 60504

 

 

 

Signature Page to Credit Agreement

 


--------------------------------------------------------------------------------



 

 

ADMINISTRATIVE AGENT,

ISSUING LENDER

AND A LENDER:

LASALLE BANK NATIONAL ASSOCIATION

 

 

By:

____________________________________

Revolving Loan Commitment:

Title:

____________________________________

$40,000,000

Address:

135 South LaSalle Street

 

Percentage: 100%

Chicago, Illinois 60603

 

 

Attn:

Mark Mital

 

 

 

Signature Page to Credit Agreement

 


--------------------------------------------------------------------------------



 

 

ANNEX A

LENDERS AND PRO RATA SHARES

 

Lender

Revolving Commitment Amount

Pro Rata Share

LaSalle Bank National Association

 

$40,000,000

100%

 

 

Annex A

 


--------------------------------------------------------------------------------



 

 

ANNEX B

ADDRESSES FOR NOTICES

COMPANIES:

c/o Westell Technologies, Inc.

750 North Commons Drive

Aurora, Illinois 60504

 

Attention: Ms. Amy Forster

Telephone: (630) 375-4271

Facsimile: (630)375-4940

LASALLE BANK NATIONAL ASSOCIATION,

as the Administrative Agent, Issuing Lender and a Lender

Notices of Borrowing , Conversion, Continuation and Letter of Credit Issuance

135 South LaSalle Street

Chicago, Illinois 60603

Attention: Mr. Mark Mital

Telephone: (312) 904-2747

Facsimile: (312) 904-6546

All Other Notices

135 South LaSalle Street

Chicago, Illinois 60603

Attention: Mr. Mark Mital

Telephone: (312) 904-2747

Facsimile: (312) 904-6546

 

Annex B

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

FORM OF AMENDED AND RESTATED

REVOLVING LOAN NOTE

_______, 2006

$__________________

Chicago, Illinois

Each of the undersigned, for value received, hereby jointly and severally
promises to pay to the order of ______________ (the “Lender”) at the principal
office of LaSalle Bank National Association (the “Administrative Agent”) in
Chicago, Illinois, the aggregate unpaid amount of all Revolving Loans made to
the undersigned by the Lender pursuant to the Credit Agreement referred to below
(as shown on the schedule attached hereto (and any continuation thereof) or in
the records of the Lender), such principal amount to be payable on the dates set
forth in the Credit Agreement.

Each of the undersigned hereby jointly and severally further promises to pay
interest on the unpaid principal amount of each Loan from the date of such
Revolving Loan until such Revolving Loan is paid in full, payable at the rate(s)
and at the time(s) set forth in the Credit Agreement. Payments of both principal
and interest are to be made in lawful money of the United States of America.

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Second Amended and Restated Credit Agreement, dated as of
June 30, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement” terms not otherwise defined herein are used
herein as defined in the Credit Agreement), among each of the undersigned,
certain financial institutions (including the Lender) and the Administrative
Agent, to which Credit Agreement reference is hereby made for a statement of the
terms and provisions under which this Note may or must be paid prior to its due
date or its due date accelerated.

This Note shall be in replacement of and in substitution for that certain
Revolving Loan Note dated June 30, 2003, in the original principal amount of
$30,000,000, made by Westell Technologies, Inc., Westell, Inc., Westell
International, Inc., Conference Plus, Inc., and Teltrend LLC and payable to the
order of the Lender (the “Original Note”). The indebtedness evidenced by the
Original Note is continuing indebtedness, and nothing herein shall be deemed to
constitute a payment, settlement or novation of the Original Note, or to release
or otherwise adversely affect any lien, mortgage or security interest securing
such indebtedness or any rights of the Lender against any guarantor, surety or
other party primarily or secondarily liable for such indebtedness.

 

Exhibit A

 


--------------------------------------------------------------------------------



 

 

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

WESTELL TECHNOLOGIES, INC.

 

By:

 

 

Name:

 

Title:

 

WESTELL, INC.

 

By:

 

 

Name:

 

Title:

 

TELTREND LLC.

 

By:

 

 

Name:

 

Title:

 

CONFERENCE PLUS, INC.

 

By:

 

 

Name:

 

Title:

 

 

Exhibit A

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

To:

LaSalle Bank National Association, as the Administrative Agent

Please refer to the Second Amended and Restated Credit Agreement dated as of
June 30, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among WESTELL TECHNOLOGIES, INC., a
Delaware corporation (“Technologies”), WESTELL, INC., an Illinois corporation
(“Westell”), TELTREND, LLC., a Delaware limited liability company and successor
by merger to Teltrend, Inc. (“Teltrend”), and CONFERENCE PLUS, INC., a Delaware
corporation (“CPI,” and, together with Technologies, Westell, and Teltrend,
collectively, the “Companies” and each, individually, a “Company”), Westell
Technologies, Inc., as the representative for the Companies (the “Company
Representative”), the financial institutions that are or may from time to time
become parties hereto (together with their respective successors and assigns,
the “Lenders”) and LASALLE BANK NATIONAL ASSOCIATION (in its individual
capacity, “LaSalle”), as the initial “Issuing Lender” and as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”). Terms used
but not otherwise defined herein are used herein as defined in the Credit
Agreement.

 

I.

Reports. Enclosed herewith is a copy of the [annual audited/quarterly] report of
the Companies and their respective Subsidiaries as at _____________, ____ (the
“Computation Date”), which report fairly presents in all material respects the
financial condition and results of operations [(subject to the absence of
footnotes and to normal year-end adjustments)] of the Companies and their
respective Subsidiaries as of the Computation Date and has been prepared in
accordance with GAAP consistently applied.

   

II.

Financial Tests. The Company Representative hereby certifies and warrants to you
that the following is a true and correct computation as at the Computation Date
of the following ratios and/or financial restrictions contained in the Credit
Agreement:

 

A.

Section 11.14.1 - Minimum Fixed Charge Coverage Ratio

 

 

1.

Consolidated Net Income

$________

 

2.

Plus: Interest Expense

$________

 

income tax expense

$________

 

depreciation

$________

 

amortization

$________

 

3.

Total (EBITDA)

$________

 

4.

Income taxes paid

$________

 

5.

Unfinanced Capital Expenditures

$________

 

6.

Cash dividends

$________

 

 

Exhibit B - Page 1

 


--------------------------------------------------------------------------------



 

 

 

7.

Other cash distributions

$________

 

8.

Stock purchases

$________

 

9.

Sum of (4), (5), (6), (7) and (8)

$________

 

10.

Remainder of (3) minus (9)

$________

 

11.

Cash Interest Expense

$________

 

12.

Required payments of

 

principal of Funded Debt

 

(excluding Revolving Loans)

$________

 

13.

Sum of (11) and (12)

$________

 

14.

Ratio of (10) to (13)

____ to 1

 

 

15.

Minimum Required

1.50 to 1

 

B.

Section 11.14.2 - Minimum Tangible Net Worth

 

 

1.

Capital Stock

$________

 

2.

Additional Paid In Capital

$________

 

3.

Retained Earnings

$________

 

4.

Sum of (1), (2) and (3)

$________

 

5.

Accumulated Deficit

$________

 

6.

Remainder of (4) minus (5)

$________

 

7.

Goodwill

$________

 

8.

General Intangibles

$________

 

9.

Deferred Income Taxes

$________

 

10.

Pre-paid Expenses

$________

 

11.

Sum of (7), (8), (9) and (10)

$________

 

12.

Tangible Net Worth

 

 

(Remainder of (6) minus (11)

$________

 

 

13.

Minimum required

$________

 

 

Exhibit B - Page 2

 


--------------------------------------------------------------------------------



 

 

C.

Section 11.14.3 - Maximum Total Debt to EBITDA Ratio

 

 

1.

Total Debt

$________

 

2.

EBITDA

$________

(from Item A(3) above)

 

3.

Ratio of (1) to (2)

____ to 1

 

 

4.

Maximum allowed

2.50 to 1

 

D.

Section 11.14.4 – Capital Expenditures

 

 

1.

Capital Expenditures for the Fiscal Year

$________

 

2.

Maximum Permitted Capital Expenditures

$________

The Company Representative further certifies to you that no Event of Default or
Unmatured Event of Default has occurred and is continuing.

The Company Representative has caused this Certificate to be executed and
delivered by its duly authorized officer on _________, ____.

WESTELL TECHNOLOGIES, INC.

as Company Representative

By:                                                                           

Name:                                                                     

Title:                                                                       

 

Exhibit B - Page 3

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

FORM OF BORROWING BASE CERTIFICATE

To:

LaSalle Bank National Association, as the Administrative Agent

Please refer to the Second Amended and Restated Credit Agreement dated as of
June 30, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among WESTELL TECHNOLOGIES, INC., a
Delaware corporation (“Technologies”), WESTELL, INC., an Illinois corporation
(“Westell”), TELTREND, LLC., a Delaware limited liability company and successor
by merger to Teltrend, Inc. (“Teltrend”), and CONFERENCE PLUS, INC., a Delaware
corporation (“CPI,” and, together with Technologies, Westell, and Teltrend,
collectively, the “Companies” and each, individually, a “Company”), Westell
Technologies, Inc., as the representative for the Companies (the “Company
Representative”), the financial institutions that are or may from time to time
become parties hereto (together with their respective successors and assigns,
the “Lenders”) and LASALLE BANK NATIONAL ASSOCIATION (in its individual
capacity, “LaSalle”), as the initial “Issuing Lender” and as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”). This
certificate (this “Certificate”), together with supporting calculations attached
hereto, is delivered to you pursuant to the terms of the Credit Agreement.
Capitalized terms used but not otherwise defined herein shall have the same
meanings herein as in the Credit Agreement.

The Company Representative hereby certifies and warrants to the Administrative
Agent and the Lenders that at the close of business on ______________, ____ (the
“Calculation Date”), the Borrowing Base was $_____________, computed as set
forth on the schedule attached hereto.

The Company Representative has caused this Certificate to be executed and
delivered by its officer thereunto duly authorized on ___________, ______.

WESTELL TECHNOLOGIES, INC.,

as Company Representative

By:                                                                           

Name:                                                                     

Title:                                                                       

 

Exhibit C - Page 1

 


--------------------------------------------------------------------------------



 

 



SCHEDULE TO BORROWING BASE CERTIFICATE

Dated as of [_________________]

1.

Gross Accounts

$_________

2.

Less Ineligibles

 

 

-

Prior: Over 60 days past due date

$_________

 

 

-

Credits in prior

$_________

 

 

-

25% rule

$_________

 

 

-

Contra reserves

$_________

 

 

-

Cash sales & COD ‹ 60 PD

$_________

 

 

-

Foreign - A/R

$_________

 

 

-

Government - A/R

$_________

 

 

-

Customer Deposits

$_________

 

 

-

Other*

$_________

 

 

-

Total

$_________

3.

Eligible Accounts [Item 1 minus Item 2]

$_________

 

4.

Item 3 times 80%

$_________

5.

Gross Inventory

$_________

6.

Less Ineligibles

 

 

-

WIP

$_________

 

 

-

Damaged Inventory

$_________

 

 

-

Out on consignment to customer

$_________

 

 

-

Warranty scrapped/accrual (net)

$_________

 

 

-

Inventory in transit from vendor

$_________

 

 

-

Other in transit

$_________

 

 

-

Direct shipped

$_________

 

 

-

Inventory obsolescence reserve

$_________

 

 

-

Surplus inventory reserve

$_________

 

 

-

Inventory no demand 18 months

 

 

-

Other*

$_________

 

 

-

Total

$_________

7.

Eligible Inventory [Item 5 minus Item 6]

 

 

$_________

 

8.

Item 7 times 50%

$_________

9.

Inventory Cap [Lesser of (a) Item 8 and (b) $7,500,000]

$_________

10.

Borrowing Base

 

 

[Item 4 plus Item 9]

$_________

 

 

Exhibit C - Page 2

 


--------------------------------------------------------------------------------



 

 

11.

Lesser of Item 10 and the Revolving Commitment

$_________

 

12.

Revolving Outstandings (includes Stated Amount of Letters of Credit)

$_________

13.

Revolving Loan Availability

 

 

[Excess of Item 11 over Item 12]

$_________

 

14.

Required Prepayment

 

 

[Excess of Item 12 over Item 11]

$_________

*Include all other components of the definition of Eligible Account or Eligible
Inventory, as applicable, which are not listed in the prior line items.

 

Exhibit C - Page 3

 


--------------------------------------------------------------------------------



 

 

EXHIBIT D

 

FORM OF

ASSIGNMENT AGREEMENT

 

Date:_________________

 

To:

Westell Technologies, Inc.,

 

 

as Company Representative

 

and

 

LaSalle Bank National Association, as the Administrative Agent

 

Re:

Assignment under the Credit Agreement referred to below

 

Gentlemen and Ladies:

Please refer to Section 15.6.1 of the Second Amended and Restated Credit
Agreement dated as of June 30, 2006 (as amended or otherwise modified from time
to time, the “Credit Agreement”) among WESTELL TECHNOLOGIES, INC., a Delaware
corporation (“Technologies”), WESTELL, INC., an Illinois corporation
(“Westell”), TELTREND, LLC., a Delaware limited liability company and successor
by merger to Teltrend, Inc. (“Teltrend”), and CONFERENCE PLUS, INC., a Delaware
corporation (“CPI,” and, together with Technologies, Westell, and Teltrend,
collectively, the “Companies” and each, individually, a “Company”), Westell
Technologies, Inc., as the representative for the Companies (the “Company
Representative”), the financial institutions that are or may from time to time
become parties hereto (together with their respective successors and assigns,
the “Lenders”) and LASALLE BANK NATIONAL ASSOCIATION (in its individual
capacity, “LaSalle”), as the initial “Issuing Lender” and as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).. Unless
otherwise defined herein or the context otherwise requires, terms used herein
have the meanings provided in the Credit Agreement.

(the “Assignor”) hereby sells and assigns, without recourse, to (the
“Assignee”), and the Assignee hereby purchases and assumes from the Assignor,
that interest in and to the Assignor’s rights and obligations under the Credit
Agreement as of the date hereof equal to % of all of the Loans, of the
participation interests in the Letters of Credit and of the Commitments, such
sale, purchase, assignment and assumption to be effective as of , ___, or such
later date on which the Company and the Administrative Agent shall have
consented hereto (the “Effective Date”). After giving effect to such sale,
purchase, assignment and assumption, the Assignee’s and the Assignor’s
respective Percentages for purposes of the Credit Agreement will be as set forth
opposite their names on the signature pages hereof.

The Assignor hereby instructs the Administrative Agent to make all payments from
and after the Effective Date in respect of the interest assigned hereby directly
to the Assignee. The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date are the property of the
Assignor, and not the Assignee. The Assignee agrees that,

 

Exhibit D - Page 1

 


--------------------------------------------------------------------------------



 

upon receipt of any such interest or fees, the Assignee will promptly remit the
same to the Assignor.

The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim.

The Assignee represents and warrants to the Company Representative, on behalf of
the Companies, and the Administrative Agent that, as of the date hereof, the
Companies will not be obligated to pay any greater amount under Section 7.6 or 8
of the Credit Agreement than the Companies are obligated to pay to the Assignor
under such Section. [The Assignee has delivered, or is delivering concurrently
herewith, to the Company Representative and the Administrative Agent the forms
required by Section 7.6 of the Credit Agreement.] [INSERT IF ASSIGNEE IS
ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN THE UNITED STATES OF
AMERICA OR A STATE THEREOF.] The [Assignee/Assignor] shall pay the fee payable
to the Administrative Agent pursuant to Section 15.6.1.

The Assignee hereby confirms that it has received a copy of the Credit
Agreement. Except as otherwise provided in the Credit Agreement, effective as of
the Effective Date:

 

(a)

the Assignee (i) shall be deemed automatically to have become a party to the
Credit Agreement and to have all the rights and obligations of a “Lender” under
the Credit Agreement as if it were an original signatory thereto to the extent
specified in the second paragraph hereof; and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement as if it were an original
signatory thereto; and

 

 

(b)

the Assignor shall be released from its obligations under the Credit Agreement
to the extent specified in the second paragraph hereof.

 

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and Commitment:

 

 

(A)

Institution Name:

 

Address:

 

Attention:

 

Telephone:

 

Facsimile:

 

 

(B)

Payment Instructions:

 

 

Exhibit D - Page 2

 


--------------------------------------------------------------------------------



 

 

This Assignment shall be governed by and construed in accordance with the laws
of the State of Illinois.

Please evidence your receipt hereof and your consent to the sale, assignment,
purchase and assumption set forth herein by signing and returning counterparts
hereof to the Assignor and the Assignee.

 

Percentage =

%

[ASSIGNEE]

 

 

By:

______________________________

Name:                                                               

 

Title:

______________________________

 

Adjusted Percentage =

%

[ASSIGNOR]

 

 

 

By:

                                                               

 

Name:                                                               

 

 

Title:

                                                               

 

 

ACKNOWLEDGED AND CONSENTED TO

this ____ day of ________, ____

 

LASALLE BANK NATIONAL ASSOCIATION, as the Administrative Agent

 

 

By:

______________________________

Name:

______________________________

Title:

______________________________

 

 

ACKNOWLEDGED AND CONSENTED TO

this

day of

,

 

WESTELL TECHNOLOGIES, INC.,

as Company Representative

 

 

By:

______________________________

Name:

______________________________

Title: ______________________________

 

Exhibit D - Page 3

 


--------------------------------------------------------------------------------



 

 

EXHIBIT E

 

FORM OF NOTICE OF BORROWING

 

To:

LaSalle Bank National Association, as the Administrative Agent

Please refer to the Second Amended and Restated Credit Agreement dated as of
June 30, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among WESTELL TECHNOLOGIES, INC., a
Delaware corporation (“Technologies”), WESTELL, INC., an Illinois corporation
(“Westell”), TELTREND, LLC., a Delaware limited liability company and successor
by merger to Teltrend, Inc. (“Teltrend”), and CONFERENCE PLUS, INC., a Delaware
corporation (“CPI,” and, together with Technologies, Westell, and Teltrend,
collectively, the “Companies” and each, individually, a “Company”), Westell,
Technologies, Inc., as the representative for the Companies (the “Company
Representative”), the financial institutions that are or may from time to time
become parties hereto (together with their respective successors and assigns,
the “Lenders”) and LASALLE BANK NATIONAL ASSOCIATION (in its individual
capacity, “LaSalle”), as the initial “Issuing Lender” and as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”). Terms used
but not otherwise defined herein are used herein as defined in the Credit
Agreement.

The Company Representative hereby gives irrevocable notice, pursuant to
Section 2.2.2 of the Credit Agreement, of a request hereby for a borrowing as
follows:

(i)     The requested borrowing date for the proposed borrowing (which is a
Business Day) is ______________, ____.

 

(ii)

The aggregate amount of the proposed borrowing is $______________.

(iii)   The type of Revolving Loans comprising the proposed borrowing are [Base
Rate] [LIBOR] Loans.

(iv)   The duration of the Interest Period for each LIBOR Loan made as part of
the proposed borrowing, if applicable, is ___________ months (which shall be 1,
2, or 3 months).

The Company Representative hereby certifies that on the date hereof and on the
date of borrowing set forth above, and immediately after giving effect to the
borrowing requested hereby: (i) there exists and there shall exist no Unmatured
Event of Default or Event of Default under the Credit Agreement; and (ii) each
of the representations and warranties contained in the Credit Agreement and the
other Loan Documents is true and correct as of the date hereof, except to the
extent that such representation or warranty expressly relates to another date
and except for changes therein expressly permitted or expressly contemplated by
the Credit Agreement.

 

Exhibit E

 


--------------------------------------------------------------------------------



 

 

The Company Representative has caused this Notice of Borrowing to be executed
and delivered by its officer thereunto duly authorized on ___________, ______.

WESTELL TECHNOLOGIES, INC.,

as Company Representative

 

By:                                                                           

Name:                                                                     

Title:                                                                       

 

Exhibit E

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

To:

LaSalle Bank National Association, as the Administrative Agent

Please refer to the Second Amended and Restated Credit Agreement dated as of
June 30, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among WESTELL TECHNOLOGIES, INC., a
Delaware corporation (“Technologies”), WESTELL, INC., an Illinois corporation
(“Westell”), TELTREND, LLC., a Delaware limited liability company and successor
by merger to Teltrend, Inc. (“Teltrend”), and CONFERENCE PLUS, INC., a Delaware
corporation (“CPI,” and, together with Technologies, Westell, and Teltrend,
collectively, the “Companies” and each, individually, a “Company”), Westell,
Technologies, Inc., as the representative for the Companies (the “Company
Representative”), the financial institutions that are or may from time to time
become parties hereto (together with their respective successors and assigns,
the “Lenders”) and LASALLE BANK NATIONAL ASSOCIATION (in its individual
capacity, “LaSalle”), as the initial “Issuing Lender” and as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”). Terms used
but not otherwise defined herein are used herein as defined in the Credit
Agreement.

The Company Representative hereby gives irrevocable notice, pursuant to Section
2.2.3 of the Credit Agreement, of its request to:

(a)    on [ date ] convert $[________] of the aggregate outstanding principal
amount of the [_______] Loan, bearing interest at the [________] Rate, into a(n)
[________] Loan [and, in the case of a LIBOR Loan, having an Interest Period of
[_____] month(s)];*

[(b)  on [ date ] continue $[________]of the aggregate outstanding principal
amount of the [_______] Loan, bearing interest at the LIBOR Rate, as a LIBOR
Loan having an Interest Period of [_____] month(s)].

 

The Company Representative hereby represents and warrants that all of the
conditions contained in Section 12.2 of the Credit Agreement have been satisfied
on and as of the date hereof, and will continue to be satisfied on and as of the
date of the conversion/continuation requested hereby, before and after giving
effect thereto.

_________________________

* 

 

 

Exhibit F

 


--------------------------------------------------------------------------------



 

 

The Company Representative has caused this Notice of Conversion/Continuation to
be executed and delivered by its officer thereunto duly authorized on
___________, ______.

WESTELL TECHNOLOGIES, INC.,

as Company Representative

By:                                                                     

Name:                                                               

Title:                                                                 

 

Exhibit F

 


--------------------------------------------------------------------------------



 

 

EXHIBIT G - FORM OF JOINDER TO CREDIT AGREEMENT

This JOINDER AGREEMENT (this “Agreement”) dated as of [______] is executed by
the undersigned for the benefit of LaSalle Bank National Association (in its
individual capacity (“LaSalle”), as the Administrative Agent (as defined below)
in connection with that certain Second Amended and Restated Credit Agreement (as
amended, modified or supplemented from time to time, the "Credit Agreement")
dated as of June __, 2006 by and among WESTELL TECHNOLOGIES, INC., a Delaware
corporation (“Technologies”), WESTELL, INC., an Illinois corporation
(“Westell”), TELTREND, LLC., a Delaware limited liability company and successor
by merger to Teltrend, Inc. (“Teltrend”), CONFERENCE PLUS, INC., a Delaware
corporation (“CPI,” and, together with Technologies, Westell and Teltrend,
collectively, the “Companies” and each, individually, a “Company”), Westell
Technologies, Inc., as the representative for the Companies (the “Company
Representative”), the financial institutions that are or may from time to time
become parties thereto (together with their respective successors and assigns,
the “Lenders”) and LaSalle, as the initial “Issuing Lender” and as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

The undersigned is required to execute this Agreement pursuant to Section 10.11
of the Credit Agreement.

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each signatory hereby
agrees as follows:

1.     The undersigned assumes (i) all the obligations of a
[Company]/[Guarantor] under the Credit Agreement, the Master Letter of Credit
Agreement and each other Loan Document to which the [Companies]/[Guarantors] are
a party and agrees that such person or entity is a [Company]/[Guarantor] and
bound as a [Company]/[Guarantor] under the terms of the Credit Agreement, the
Master Letter of Credit Agreement and each other Loan Document to which the
[Companies]/[Guarantors] are a party as if it had been an original signatory to
such agreements. In furtherance of the foregoing, the undersigned hereby (i)
collaterally assigns, and pledges and grants to Agent a security interest in all
of its right, title and interest in and to the Collateral owned by it to sec-ure
the Obligations and (ii) appoints the Company Representative as its
representative and agent to act on its behalf in accordance with Section 2.2.4
of the Credit Agreement, which appointment Company Representative hereby
accepts.

2.     Schedules [___________] of the Credit Agreement are hereby amended solely
to add the information relating to the undersigned as set out on Schedules
[__________] respectively, hereto. The undersigned hereby makes and affirms, for
the benefit of the Administrative Agent, the representations and warranties set
forth in the Credit Agreement applicable to the undersigned and confirms that
such representations and warranties are true and correct in all material
respects with respect to the undersigned on the date hereof after giving effect
to such amendment to such Schedules. The undersigned hereby makes and affirms,
for the benefit of Administrative Agent, the representations and warranties set
forth in the Credit Agreement and other Loan Documents applicable to the
undersigned and the applicable Collateral and confirms that such representations
and warranties are true and correct in all

 


--------------------------------------------------------------------------------



 

material respects with respect to the undersigned on the date hereof after
giving effect to such amendment to such Schedules.

3.     In furtherance of its obligations under Section 5 of the Guaranty and
Collateral Agreement, the undersigned hereby authorizes the Administrative Agent
to file UCC financing statements naming such person or entity as debtor and the
Administrative Agent as secured party, and describing its Collateral and such
other documentation as the Administrative Agent (or its successors or assigns)
may reasonably require to evidence, protect and perfect the liens created by the
Credit Agreement, as modified hereby. The undersigned acknowledges the
authorizations given to Agent under Section 5 of the Guaranty and Collateral
Agreement and otherwise.

4.     The undersigned’s address for notices under the Credit Agreement shall be
the address of the Company Representative set forth in the Credit Agreement and
the undersigned hereby appoints the Company Representative as its agent to
receive notices under the Credit Agreement.

5.     This Agreement shall be deemed to be part of, and a modification to, each
of the Credit Agreement and each other Credit Agreement to which the undersigned
has joined as a [Company]/[Guarantor] and shall be governed by all the terms and
provisions of the Credit Agreement, with respect to the modifications intended
to be made to the Credit Agreement and each other Credit Agreement to which the
undersigned has joined as a [Company]/[Guarantor], which terms are incorporated
herein by reference, are ratified and confirmed and shall continue in full force
and effect as valid and binding agreements of each such person or entity
enforceable against such person or entity (subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors' rights generally, general equitable
principles (whether considered in a proceeding in equity or at law)). The
undersigned hereby waives notice of the Administrative Agent’s acceptance of
this Agreement. The undersigned will deliver an executed original of this
Agreement to the Administrative Agent.

[Signature Page Follows]

 

Exhibit G

 


--------------------------------------------------------------------------------



 

 

[add signature block for each new [Company]/[Guarantor]]

 

 

Acknowledged and Agreed to:

WESTELL TECHNOLOGIES, INC., as the Company Representative

 

By:_________________________________

Name:

Title:

The foregoing is accepted and agreed to as of the date set forth above:

 

LASALLE BANK NATIONAL ASSOCIATION,

as the Administrative Agent

 

By:_________________________________

Name: ______________________________

 

Title:

______________________________

 

 

 

 

Exhibit G

 

 

 